

Exhibit 10.63


MANAGEMENT AGREEMENT


This Management Agreement (“Agreement”) is made, effective as of [_____] [_],
[____] (the “Effective Date”), by and between [________], a [Delaware limited
liability company] whose principal place of business is 405 Park Avenue, New
York, NY 10022 and ARC HOSPITALITY PORTFOLIO I NTC HIL TRS, LP, a Delaware
limited partnership whose principal place of business is 405 Park Avenue, New
York, NY 10022 (collectively hereinafter referred to as “Owner”); and AMERICAN
REALTY CAPITAL HOSPITALITY GRACE PORTFOLIO, LLC, a Delaware limited liability
company, whose principal place of business is 405 Park Avenue, New York, NY
10022 (hereinafter referred to as “Manager”).


RECITATIONS


WHEREAS, Owner is the operating lessee of those certain hotels more fully
described on Exhibit A attached hereto (collectively, the “Hotel”), pursuant to
a lease (the “Lease”) between Owner and [___________], or [__________] , as set
forth on Exhibit A (collectively, “Property Owner”), which is the owner of the
Hotel.


WHEREAS, Owner, Property Owner, Manager and Sub-Manager (defined below) have
entered into that certain Owner Agreement dated as of the date hereof (the
“Owner Agreement”) governing certain rights and obligations as between the
aforementioned parties in connection with the Lease, this Agreement and any
Sub-Management Agreement (defined below).


WHEREAS, subject to the terms and provisions of this Agreement, Owner desires to
have Manager manage and operate the Hotel; and


WHEREAS, Manager is willing to perform such services as agent of and for the
account of the Owner in accordance with the terms hereof.


NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, the parties hereto agree as follows:




ARTICLE I
CERTAIN DEFINITIONS


Section 1.1    Accounting Period. The term Accounting Period as used in this
Agreement shall mean each of twelve (12) accounting periods of one (1) calendar
month occurring each Fiscal Year.


Section 1.2    Affiliate. The term Affiliate as used in this Agreement shall
mean (i) any Person directly or indirectly controlling, controlled by, or under
common control with such Person, (ii) any officer, director, manager, member, or
general partner of such Person, or (iii) any Person

1

--------------------------------------------------------------------------------



who is an officer, director, manager, member, general partner, or trustee of any
Person described in clauses (i) and (ii) of this sentence. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract, or otherwise.


Section 1.3    Base Management Fee. The term Base Management Fee as used in this
Agreement shall have the meaning set forth in Section 9.1 hereof.


Section 1.4    Brand Name. The term Brand Name as used in this Agreement shall
mean the Hilton sub-brand name applicable to an individual Hotel.


Section 1.5     Consumer Price Index. The term Consumer Price Index as used in
this Agreement shall mean the “Consumer Price Index” published by the Bureau of
Labor Statistics of the United States Department of Labor, U.S. City Average,
All Items for Urban Consumers (1982-1984 = 100) (CPI-U).


Section 1.6    Employee Termination Notice Requirements. The term Employee
Termination Notice Requirements as used in this Agreement shall mean any
obligation under federal, state or local law to give advance notice of
employment termination, including obligations under the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., as amended, and any
similar federal or state statute.


Section 1.7     FF&E.    The term FF&E as used in this Agreement shall mean
furniture, furnishings, wall coverings, floor coverings, window treatments,
fixtures and hotel equipment and vehicles.


Section 1.8    Fiscal Year. The term Fiscal Year shall mean a Calendar Fiscal
Year starting on January 1 and ending on December 31 or portion thereof
depending upon the Management Commencement Date (as defined in Section 1.14
hereof) and the applicable termination date (as determined under Section 11.1
hereof).


Section 1.9    Franchise Agreement. The term Franchise Agreement as used in this
Agreement shall mean that certain Franchise Agreement between the applicable
Hilton franchisor entity with respect to the Hilton sub-brand for each Hotel
(“Franchisor”) and Owner relating to the Hotel, dated as of the date hereof,
including any amendments, assignments, modification, renewals or replacements
thereof.


Section 1.10    Government Official - includes the following: (a) officers and
employees of any national, regional, local or other government; (b) officers or
employees of companies in which a government owns an interest; (c) any private
person acting in an official capacity for or on behalf of any government or
governmental entity (such as a consultant retained by a government agency);
(d) candidates for political office at any level; (e) political parties and
their officials; or (f) officers, employees or official representatives of
public (quasi-governmental) international organizations (including the United
Nations, World Bank or International Monetary Fund)

2

--------------------------------------------------------------------------------





Section 1.11    Gross Operating Revenues. The term Gross Operating Revenues as
used in this Agreement shall mean Total Revenues as defined in the Uniform
System.


Section 1.12    Gross Operating Profit. The term Gross Operating Profit as used
in this Agreement shall mean Gross Operating Profit as defined in the Uniform
System.


Section 1.13    Managed Hotels.    The term Managed Hotels as used in this
Agreement shall mean all hotels and inns within the United States operating
under the Brand Name owned, leased and/or operated by Manager or any of its
Affiliates, including the Hotel.


Section 1.14    Management Commencement Date.     The term Management
Commencement Date as used in this Agreement shall have the meaning set forth in
Section 2.2 hereof.


Section 1.15    Net Operating Income. The term Net Operating Income as used in
this Agreement shall mean Net Operating Income as defined in the Uniform System.


Section 1.16    Operating Funds. The term Operating Funds as used in this
Agreement shall have the meaning set forth in Section 6.2 hereof.         


Section 1.17    Person.        The term Person as used in this Agreement shall
mean any individual, partnership (whether general or limited and whether
domestic or foreign), limited liability company, corporation, trust, estate,
association, custodian, nominee, or other entity.


Section 1.18    RevPAR. The term RevPAR as used in this Agreement shall mean
revenue per available room.


Section 1.19    Services. The term Services as used in this Agreement shall mean
collectively: (a) all mandatory programs and services provided to all or
substantially all hotels managed by Manager under the Brand Name; and (b) all
optional programs and services offered to all or substantially all hotels
managed by Manager under the Brand Name, which the general manager of the Hotel
determines are beneficial for the Hotel’s operations.


Section 1.20    STR Report.    The term STR Report as used in this Agreement
shall mean the RevPAR Index included in the STR Report produced by Smith Travel
Research or, if Smith Travel Research no longer is in existence at any time
during the Term, the substantially similar report of the successor of Smith
Travel Research or such other industry resource that is equally as reputable as
Smith Travel Research will be substituted, in order to obtain substantially the
same result as would be obtained if Smith Travel Research has not ceased to be
in existence.


Section 1.21    Uniform System. The term Uniform System as used in this
Agreement shall mean the Uniform System of Accounts for Hotels, “Tenth Revised
Edition”, 2006, as revised and adopted by the Hotel Association of New York
City, Inc., from time to time, and as modified by applicable provisions of this
Agreement.

3

--------------------------------------------------------------------------------





Section 1.22    Union Agreement. Any neutrality, card-check, accretion,
collective bargaining or other similar agreement.


Other terms are defined in the Recitations and the further provisions of this
Agreement, and shall have the respective meanings there ascribed to them.


ARTICLE II
ENGAGEMENT OF MANAGER AND
COMMENCEMENT OF MANAGEMENT OF THE HOTEL


Section 2.1    Engagement of Manager to Manage Hotel. Owner hereby appoints
Manager as Owner’s exclusive agent and as a fiduciary, subject to the terms of
this Agreement, to supervise, direct and control the management and operation of
the Hotel, and Manager hereby undertakes and agrees to perform, as the agent of
and for the account of Owner, all of the services and to comply with all of the
provisions of this Agreement, upon all of the terms and conditions hereinafter
set forth and agrees to devote the necessary amount of attention and energies to
ensure the diligent performance of its responsibilities hereunder. In performing
the services and duties set forth in this Agreement, Manager shall provide
services of at least the same quality and standards provided by Manager or any
of its Affiliates for any other Managed Hotels (“Standard Practices”). Manager
shall have no right or authority, express or implied, to commit or otherwise
obligate Owner or Property Owner in any manner whatsoever except to the extent
specifically provided herein or specifically authorized in writing by Owner.


Section 2.2    Management Commencement Date. Manager shall assume management and
operation of the Hotel pursuant to the terms of this Agreement at 12:01 A.M. EST
on the Effective Date (the “Management Commencement Date”).


Section 2.3    Owner’s Properties. (a) Owner and Manager acknowledge that
Property Owner retains title and ownership of the Hotel and Owner retains a
leasehold interest in the Hotel pursuant to the Lease, and (subject to the
provisions of this Agreement) Owner has the right to use of the Hotel (and any
other related assets that may be held from time to time by Property Owner or
Owner, respectively) and that Manager will not acquire title to, ownership or
control of, any interest in or any rights whatsoever in or with respect to the
Hotel (or such other assets), or any income, receipts, proceeds or revenues
deriving from any of the foregoing except as expressly authorized herein. If for
any reason Manager acquires title or ownership to any interest in the Hotel (or
to the income, receipts, proceeds or revenues deriving therefrom), all such
items shall be held in trust by Manager for the benefit of Owner and promptly
turned over to Owner.


(b)    Except as otherwise expressly set forth in the Franchise Agreement and
subject to Article XV herein, during the Term, and at all times thereafter,
subject to applicable law which expressly includes any laws relating to or
protecting guest privacy, all customer files and guest lists attributable to the
Hotel (including, without limitation, the booking history, company names, and
contact information (but excluding, for the avoidance of doubt, any individual
guest information or un-booked leads generated by Manager and its Affiliates’
centralized or regional

4

--------------------------------------------------------------------------------



sales teams) with respect to group and catering business booked at the Hotel),
collectively, “Owner’s Materials”) shall, as between Manager and Owner, be and
remain the property of Owner; provided, however, Owner agrees to fully
indemnify, defend, and hold harmless Manager from and against any and all
claims, damages, liabilities or expenses arising out of any actual or alleged
violations of any such applicable laws by Owner or its Affiliates with respect
to such Owner’s Materials, except to the extent arising out of the Grossly
Negligent or Willful Acts of Manager. Except as otherwise expressly set forth in
the Franchise Agreement and subject to Article XV herein, Manager hereby
acknowledges that it has no right, title or interest in or to Owner’s Materials,
other than in performing its obligations hereunder, and agrees, in each instance
subject to applicable law (i) not to claim any such interest, (ii) other than
disclosure to the officers and directors of Manager, and the employees of the
Hotel, as necessary for fulfillment of such employees’ employment obligations,
not to disclose or distribute Owner’s Materials to any third person except as
required by applicable law, (iii) not to use Owner’s Materials for any purpose
other than in connection with operation of the Hotel, and (iv) upon the
expiration or earlier termination of this Agreement, to cease all use of Owner’s
Materials and to return to Owner all copies of Owner’s Materials in its
possession, and to otherwise comply with the terms and conditions of this
Agreement, including, without limitation, Section 11.4 hereof. The books and
records of the Hotel (including books of account, front office records and guest
information) shall be kept at the Hotel or, if Manager maintains a centralized
computer system serving the Hotel, at the location of such centralized computer
system with copies maintained at the Hotel. Except as otherwise expressly set
forth in the Franchise Agreement and subject to Article XV herein, Manager
acknowledges that the books and records of the hotel are the property Owner.
Upon the termination of this Agreement, Manager shall provide Owner with all
such books and records of the Hotel to the extent required in order to ensure
the orderly continuation of the operation of the Hotel subject to any legal
requirements. In addition to the Hotel's books and records, Manager shall
maintain any guest profiles, contact information, histories and other
information obtained or collected by Manager at the Hotel in the ordinary course
of business from guests of the Hotel relating specifically to such guests' stay
at the Hotel (the "Hotel Guest Data"). During and after the Term, Manager shall
retain, use and otherwise process the Hotel Guest Data in accordance with its
publicly posted privacy policy, as amended from time to time. Owner shall not be
permitted to use the Hotel Guest Data for any purpose during the Term. During
the Term, subject to applicable law, Owner’s Materials (but not Hotel Guest
Data) shall be immediately available for inspection by Owner upon notice to
Manager at Manager’s principal business office.
 
ARTICLE III
OPERATION OF THE HOTEL
AFTER THE MANAGEMENT COMMENCEMENT DATE


Section 3.1    Authority of Manager. On and after the Management Commencement
Date, the Manager shall have the exclusive authority and duty to direct,
supervise, manage and operate the Hotel in an efficient and economical manner
and to determine the programs and policies to be followed in connection
therewith, all in accordance with the provisions of this Agreement, the
Franchise Agreement and the approved Annual Business Plan (or the Annual
Business Plan being used pursuant to Article VIII hereof) subject to any
permitted variances from such Annual Business Plan contemplated in Section 8.4
below. Subject to the provisions of this Agreement, Manager shall have the
authority and duty to:

5

--------------------------------------------------------------------------------





A.    Subject to Section 3.3 hereof, recruit, employ, relocate, pay, supervise,
and discharge all employees and personnel necessary for the operation of the
Hotel. Included in the foregoing shall be the determination of all personnel
policies.


B.    Establish all prices, price schedules, rates and rate schedules, rents,
lease charges, concession charges, all within the parameters of the approved
Annual Business Plan (or the Annual Business Plan being used pursuant to Article
VIII hereof); provided, “trade-outs” in excess of one thousand dollars ($1,000)
per Accounting Period shall require the prior written approval of Owner.


C.    Administer leases, license and concession agreements for all public space
at the Hotel, including rooftop leases and licenses, cell tower leases and
licenses and egress and ingress agreements, stores, office space and lobby
space. Manager shall also negotiate and enter into, in the name of Owner, and
executed by Manager on behalf of Owner, any such lease, license or concession
(excluding rooftop leases and licenses, cell tower leases and licenses and
egress and ingress agreements) subject to the prior written approval of Owner.
Manager acknowledges that Owner shall be responsible for negotiation and
execution of all rooftop leases and licenses, cell tower leases and licenses and
egress and ingress agreements; provided, however, that all such leases shall be
in the name of Owner.


D.    Negotiate and enter into, on behalf of and in the name of Owner, service
contracts and licenses required in the ordinary course of business in operating
the Hotel; provided, however, any contract shall require the prior written
approval of Owner if such contract (i) cannot be terminated, without cause and
without the payment of any termination fee or similar payment, upon thirty (30)
days prior written notice or (ii) requires payments to, or from, the Hotel in
excess of $25,000 per year.


E.
Notify Owner promptly of (i) any lawsuits, arbitration proceedings, condemnation
proceedings or other governmental orders or actions, or any threat thereof, (ii)
any non-compliance with or violation of applicable law, (iii) any material
physical damage to the Hotel or FF&E or (iv) any other events or material
information becoming known to Manager which might adversely affect the Hotel or
Owner. Manager shall have the right to retain and direct legal counsel for the
Hotel in the name of and as agent for Owner with respect to any matter regarding
the operation of the Hotel with respect to (i) uninsured claims, (ii) insured
claims which are covered by Manager-purchased insurance programs and (iii) at
Manager’s option (but without cost to Owner or the Hotel), insured claims which
are not covered by Manager-purchased insurance programs; with respect to
uninsured claims, Manager shall obtain Owner’s prior written approval for any
matter for which aggregate legal fees are anticipated to exceed US$25,000.
Manager shall be permitted to control the defense, including settlement, of any
legal action involving multiple hotels managed by Manager or its Affiliates or
business practices of Manager or its Affiliates applicable to multiple hotels,
and allocate the costs of defense, settlement, and


6

--------------------------------------------------------------------------------



liability to the Hotel in its reasonable and equitable discretion according to
the relative legal risk faced by the Hotel; provided, however, that Manager
consults with Owner on any such legal action and will listen, in good faith, to
any concerns raised by Owner in connection with such legal action.
F.
At Owner’s cost, keep the Hotel, including, without limitation, sidewalks,
signs, parking lots and landscaping, in a safe, clean, and sightly condition and
institute and effectuate a preventative maintenance program.

G.
Use commercially reasonable efforts to comply with (and monitor Owner’s and
Property Owner’s compliance with) all applicable laws, all terms, conditions and
obligations of Owner and/or Property Owner under all mortgages, loan agreements
(including any cash management provisions contained therein), other contracts
and restrictive covenants and reciprocal easement agreements (or similar
instruments encumbering the Hotel), including, without limitation, the Franchise
Agreement and promptly advise Owner of any violations thereof or defaults
thereunder.

H.
Notify Owner and applicable insurance carriers in the manner required by the
applicable policy of any fire or other casualties occurring in, on or about the
Hotel and any damage to the Hotel and file customary loss and other reports in
connection therewith. Notify applicable general liability insurance carriers and
Owner promptly of any personal injury or property damage occurring to or claimed
by any guest of the Hotel or third party on or with respect to the Hotel of
which Manager has knowledge and promptly forward to the carrier any legal
documents served upon Manager relating to potential liability, with copies to
Owner of all such documents.

I.
To the extent within Manager’s control, comply with all present and future laws,
ordinances, orders, rules, regulations and requirements of all federal, state
and local jurisdictions and of the local board of fire underwriters having
jurisdiction in the county in which the Hotel is located or any other body
exercising functions similar to the foregoing or any appropriate insurance
carriers providing any insurance coverage relating to the Hotel; provided that
(i) Owner has approved any action necessary for such compliance, if Owner’s
approval is required hereunder and Owner has approved the expenditure of any
funds necessary for such compliance and (ii) if such compliance requires the
actions or approval of third parties, Manager shall be obligated to use
commercially reasonable efforts to cause such third parties to so comply or
approve.

J.
Provide recommendations to Owner (on no less than an annual basis and more
frequently, if and to the extent reasonably required by Owner) regarding (and
when approved by Owner, institute and implement), appropriate sales, marketing
and promotional services, including definition of policies, determination of
annual and long-term objectives for advertising, occupancy levels, room rates,
hotel revenues, clientele structure, sales terms and other marketing services.


7

--------------------------------------------------------------------------------



K.
Comply in all material respects with all applicable laws with respect to
collecting, accounting for and paying to the appropriate governmental
authorities all applicable excise, sales and use taxes and other similar
governmental charges resulting from the operation of the Hotel.

L.
Establish accounting systems and internal controls as may be required by
applicable law.

Notwithstanding anything to the contrary herein, Manager shall have no
authority, without the prior written consent of Owner, to (i) sell or in any way
hypothecate the Hotel or any of Owner’s Materials, (ii) sign any document in the
name or on behalf of Owner or Property Owner, except pursuant to a duly
authorized and executed power of attorney or as expressly authorized herein or
(iii) act on behalf of, or hold itself out as having authority to act on behalf
of, Owner or Property Owner in any manner which is beyond the scope of the terms
of this Agreement.
Section 3.2    Employees. Manager or an Affiliate of Manager shall be the
employer of all employees in the Hotel. Owner’s and Manager’s agents and
employees, shall be acting as the agent of the Owner. Manager shall have
complete authority over pay scales and all benefit plans so long as they are
consistent with the Standard Practices.
Section 3.3    Key Hotel Management Personnel. With respect to the General
Manager and the Director of Sales (or the Sales Manager, if there is not a
Director of Sales position at the Hotel) of the Hotel (the “Key Hotel Management
Personnel”), Owner shall have the following rights:


A.
Owner shall have the right to approve the appointment of any Key Hotel
Management Personnel at the Hotel. Prior to appointing a general manager,
director of finance, human resources director or director of sales and
marketing, Manager shall provide Owner with a written summary of such
individual's professional experience and qualifications and shall offer Owner
the opportunity to interview the candidate at the Hotel or another mutually
acceptable location. Owner shall forego its right to interview any such
individual if Owner or its authorized representative is unwilling or unable to
participate in the interview within five business days following Manager's
offer. Owner shall be deemed to have approved the appointment of any such
individual unless Owner delivers notice of its disapproval of such appointment
within ten business days after Manager's offer to Owner to interview the
candidate. Owner acknowledges that it may not reject more than three candidates
proposed by Manager for the position of general manager, director of finance,
human resources director or director of sales and marketing, each time the
applicable position is being filled and if Owner disapproves three proposed
candidates, Manager may hire any of the three candidates in its sole discretion.



B.
Manager shall provide to Owner at least thirty (30) days prior notice of any
transfers of Key Hotel Management Personnel from the Hotel and Manager shall
permit Owner


8

--------------------------------------------------------------------------------



to speak with any such Key Hotel Management Personnel regarding possible
continued employment at the Hotel.


C.
Without the prior written consent of Owner, no Key Hotel Management Personnel
shall perform services for any other hotel or serve in any regional or
supervisory capacity for Manager.



D.
Manager shall provide to Owner prior notice of any transfer of the General
Manager from the Hotel. Manager shall not temporarily assign or permanently
transfer the General Manager of the Hotel without Owner’s prior written approval
for the first Fiscal Year of the Term. Notwithstanding the foregoing sentence, a
transfer initiated by the Hotel’s General Manager shall not require the prior
written approval of Owner.



E.
Manager may temporarily assign its (or its Affiliates’) employees from other
hotels or from its corporate offices to act as general manager, or other
managerial positions of the Hotel. Manager shall allocate the employment costs
of such personnel to the Hotel in proportion to the time and services rendered
to the Hotel by the personnel.



Notwithstanding the foregoing, nothing in this Agreement shall prohibit Manager
from terminating or disciplining any Key Hotel Management Personnel in
accordance with Manager’s employment practices, policies and procedures
consistently applied.
  
Manager shall as soon as practicable and subject to applicable laws provide
written notice to Owner if any union organizational or similar activities occur
at the Hotel or with respect to any employees of the Hotel about which Manager
becomes aware and in any event shall provide Owner with at least ten (10)
business days’ advance written notice of entering into any negotiations relating
to multi-employer bargaining arrangements or Union Agreements applicable to the
Hotel and other hotels hotel properties not owned or operated by Manager.
Manager shall negotiate for the best interest of Owner with any labor unions
representing hotel employees, and prior to entering into any such negotiations,
Manager shall give written notice to Owner. Any collective bargaining agreement
or labor contract resulting therefrom will be executed by Manager or
its Affiliate as the employer.  Except with respect to any multi-employer
bargaining arrangements or Union Agreement applicable to the Hotel and other
hotel properties not owned or operated by Manager, Manager shall not enter into
any Union Agreement without the prior written approval of Owner.  Owner’s prior
written consent shall not be required with respect to labor negotiations
involving multi-employer bargaining arrangements or Union Agreements applicable
to the Hotel and other hotel properties not owned or operated by Manager (nor
shall Owner’s prior consent be required prior to entering into any such
multi-employer agreements); provided, however, that Manager shall consult with
Owner in advance of, and to the extent practicable, during the course of
negotiations with any labor union in connection with any such multi-employer
bargaining arrangements or Union Agreements applicable to the Hotel and other
hotel properties not owned or operated by Manager.  Notwithstanding the
foregoing sentence, in the event Owner has validly exercised a right to
terminate this Agreement (but such termination has not yet taken effect),
Manager shall seek Owner’s prior written approval prior to entering into any
multi-employer bargaining arrangements or Union Agreements applicable to the
Hotel and other hotel properties not owned or operated by Manager.

9

--------------------------------------------------------------------------------



Nothing in this Section shall be construed to prevent Manager from bargaining in
good faith and as required by law with any certified or recognized labor
organization. Manager represents and warrants to Owner that neither Manager nor
any of its Affiliates are bound to any neutrality, card check, accretion,
collectively bargaining or other similar agreement which would bind the Hotel or
any employer of employees of the Hotel.


Section 3.4    Purchases from Manager’s Affiliates and National Account Vendors.
Manager shall be permitted to utilize both Manager’s Affiliates and the national
account vendors of Manager or Manager’s Affiliates in contracting for goods or
services for the Hotel; provided, however, subject to the last sentence of this
Section 3.4, if Owner demonstrates to Manager that another vendor will provide
the same goods or services at a cost below the cost of the goods or services
obtained through Manager’s Affiliate or the national account vendor and on equal
terms and quality, Owner may require Manager to purchase such goods or services
from such other vendor following the expiration or termination of the then
existing contract for such goods and services. And any and all rebates,
commissions or similar payments received by Manager in connection with
purchasing pursuant to this Section 3.4 shall be allocated and paid, on a
ratable basis, to the hotels (including the Hotel) that participate in such
purchasing programs. If Manager is authorized by Owner to furnish centralized
purchasing programs for goods, supplies, equipment and services for the Hotel,
including operating supplies, operating equipment, insurance and long distance
telephone services, to the same extent furnished to Managed Hotels, Owner
authorizes Manager to mark up its costs, and receive and retain remuneration and
other benefits from vendors and service providers based on such purchases,
provided that: (a) the total cost of goods and services (including any mark‑up,
fees and other remuneration) is generally on terms no less favorable to Owner
than that which would be available through unrelated third party vendors in an
arms-length transaction; and (b) Manager shall, on an annual basis, (i) remit to
the Operating Account the proportionate share of the pre‑tax profits earned by
Manager and its Affiliates through such purchases by hotels participating in the
purchasing programs, after deducting all operating expenses and capital costs
attributable to providing such services and (ii) provide to Owner a summary
describing the manner by which Manager calculated such amounts. For purposes of
calculating Owner's proportionate share of such pre‑tax profits, Manager shall
use the number of available rooms at the Hotel divided by the total number of
available rooms in all hotels participating in such services, or any other
manner that reasonably approximates the proportionate share of purchases made by
the Hotel in relation to the total purchases made by all hotels participating in
Manager's purchasing services. Notwithstanding the foregoing, Owner shall have
the right to opt-out of all (but not some) of Manager’s centralized purchasing
programs in its sole and absolute discretion by giving Manager at least thirty
(30) days, but not more than sixty (60) days, prior written notice; provided,
however, if Owner opts out of Manager’s centralized purchasing programs it shall
have no right to reinstate such centralized purchasing programs prior to the
date that is one hundred eighty (180) days after the effective date on which
such services were previously terminated and if such centralized purchasing
programs are reinstated pursuant to the foregoing conditions, Owner shall not be
permitted to opt-out again prior to the date that is one hundred eighty (180)
days after the effective date on which such services were reinstated.
Notwithstanding anything to the contrary in this Section 3.4, In the event Owner
utilizes Manager’s centralized purchasing programs it shall be required to
utilize all of Manger’s centralized purchasing programs and shall not be
permitted to

10

--------------------------------------------------------------------------------



select or choose only portions of the centralized purchasing programs, or select
or choose those contracts procured through the centralized purchasing program.


Section 3.5    Services. Subject to the Annual Business Plan, Manager shall
furnish the Services to the Hotel. Owner acknowledges that the Services are an
integral part of Manager’s marketing and operation of hotels and resorts under
the Brand Name, and Manager requires the flexibility to modify the Services to
respond to market trends, competitive conditions, customer demands, economic
conditions, technological advances and other factors affecting the marketing and
operation of hotels under the Brand Name (including the costs associated with
maintaining and upgrading such Services), as they may change from time to time.
Accordingly, subject to the Annual Business Plan, Owner agrees that Manager
shall have the right to: (a) modify the structure, scope, delivery, fees, costs
and terms of any Services; (b) add new, or discontinue existing Services; or
(c) make mandatory Services optional, or make optional Services mandatory, as
Manager deems advisable from time to time, each such change to be implemented
upon no less than sixty (60) days’ notice to Owner.


ARTICLE IV
OPERATING EXPENSES PAID BY OWNER


Section 4.1    Expenses Incurred by Manager on Behalf of Owner. Everything done
by Manager in the performance of its obligations and all expenses incurred under
this Agreement shall, except as otherwise expressly set forth herein, be for and
on behalf of Owner and for its account. All debts and liabilities arising in the
course of business of the Hotel are and shall be the obligations of Owner, and
Manager shall not be liable for any of such obligations by reason of its
management, supervision and operation of the Hotel for Owner. Unless expressly
stated herein, neither Manager nor any of its Affiliates shall be obligated to
advance any of its own funds to or for the account of Owner, nor to incur any
liability unless Owner shall have furnished Manager with funds necessary for the
discharge thereof prior to incurring such liability.


ARTICLE V
COMPLIANCE WITH LAWS


Section 5.1    Compliance by Manager and Owner After Management Commencement
Date. Manager shall make all reasonable efforts, at expense of Owner, to comply
with all laws, rules, regulations, requirements, orders, notices, determinations
and ordinances of any governing authority, including, without limitation, the
state and local liquor authorities, the Board of Fire Underwriters and the
requirements of any insurance companies covering any of the risks against which
the Hotel is insured. If the cost of compliance exceeds Two Thousand Five
Hundred Dollars ($2,500) in any instance, Manager shall promptly notify Owner,
and Owner shall promptly provide Manager with funds for the payment of such
costs.


Section 5.2    Owner’s Right to Contest or Postpone Compliance. With respect to
a violation of any such laws or rules as described in Section 5.1 hereof, Owner
shall have the right to contest any of the foregoing and postpone compliance
pending the determination of such contest, if so permitted by law and not
detrimental to the operation of the Hotel but in such event, Owner

11

--------------------------------------------------------------------------------



shall indemnify and hold harmless Manager from any loss, cost, damage or
expense, as a result thereof (but excluding any loss, cost, damage or expense
resulting from Manager’s failure to notify Owner of the need to comply with a
law or rule, of which Owner would not otherwise have notice).


ARTICLE VI
BANK ACCOUNTS AND OPERATING FUNDS


Section 6.1    Bank Accounts. (a) All monies including credit card receipts
received by Manager in the operation of the Hotel shall be deposited on a daily
basis in accounts, in Manager’s name, as agent of Owner, in the bank or trust
company that is convenient to the physical location of the Hotel, as recommended
by Manager and approved by Owner (the “Operating Account”). Manager shall cause
the Operating Account to be protected by “positive pay” or similar fraud control
protections. Whenever possible, the choice of bank will be affiliated with Bank
of America or other bank recommended by Manager and approved by Owner (the
“Master Bank”).


(b)    The Manager shall pay all operating expenses of the Hotel and any fees or
compensation of any kind due it pursuant to this Agreement from the Operating
Account.


(c)    All accounts established pursuant to this Article VI shall be in
Manager’s name, as agent of the Owner, and the monies therein shall not be
mingled with Manager’s other funds. Withdrawals from all accounts established
pursuant to this Article VI shall be signed or initiated by representatives of
the Manager only, provided such representatives are bonded or otherwise insured.


(d)    Manager agrees to comply with the reasonable requirements of Property
Owner’s and/or Owner’s lenders with respect to payments to lockbox accounts.


(e)    Manager shall submit to Owner within ten (10) calendar days after the end
of each Accounting Period a consolidated report detailing the flow of cash into
and out of the Operating Account, including investment income, cash deposits,
credit card deposits, payroll checks paid, operating expense checks paid, ACH
drafts paid, wires transmitted to Owner and any other use of cash. This report
must also reconcile to the sum of the individual general ledger cash balance of
the Hotel.


(f)    The cash management and account deposit procedures may be changed from
time to time by Owner in connection with any financing requirements and Manager
agrees to reasonably cooperate with Owner and with Property Owner’s and/or
Owner’s lenders.




Section 6.2    Minimum Balance. During the Term of this Agreement, Owner shall
maintain cash in the Operating Account (“Operating Funds”) in a sufficient
amount to properly operate the Hotel. If at any time during the Term, the funds
in the Operating Account fall below the Minimum Balance (as defined below),
Owner shall deposit in the Operating Account additional funds in an amount equal
to the difference between the funds therein and the Minimum Balance. The minimum
balance (the “Minimum Balance”) required in the Operating Account shall be Fifty

12

--------------------------------------------------------------------------------



Thousand and 00/100 Dollars ($50,000). On a weekly basis, any funds in the
Operating Account in excess of the Minimum Balance will be transferred to the
Owner, by electronic wire, to arrive at the bank designated by Owner before 12
Noon prevailing time in the time zone where the Hotel is located, each Friday.
Owner acknowledges and agrees that such funds are being received on behalf of,
and will be payable to, the Owner pursuant to the terms of the Owner Management
Agreement.


ARTICLE VII
BOOKS, RECORDS AND FINANCIAL STATEMENTS


Section 7.1    Accounting System. Manager shall keep full and adequate books of
account and other records reflecting the results of operation of the Hotel on an
accrual basis, all in accordance with the Uniform System and consistent with
Generally Accepted Accounting Principles. Manager may perform accounting
services at Manager’s Affiliate’s corporate office or at the Hotel. Subject to
Section 3.1(D), Manager reserves the right to contract, at Owner’s expense, with
a qualified independent third party for payroll and other services to the extent
that such a contract would be cost justified. Except for such books and records
as Manager may elect to keep in its Affiliate’s corporate office or other
suitable location pursuant to the operation of centralized accounting services,
the books of account and all other records relating to, or reflecting the
operation of, the Hotel shall be kept at the Hotel and, in any event, all such
books and records (including payroll records) shall be available to Owner and
its representatives at all reasonable times for examination, audit, inspection
and transcription subject to any legal requirement. Subject to Section 2.3(b),
all of such books and records (other than payroll records), including, without
limitation, books of accounts, Hotel Guest Data, Owner’s Materials, and front
office records, at all times shall be the property of Owner.


Section 7.2    Financial Statements with respect to the Hotel. Manager shall
deliver to Owner within fifteen (15) calendar days after the end of each
Accounting Period and within twenty (20) calendar days after the end of each
Fiscal Year the following:


A.
Profit & Loss Statement by Department with month-end and year-to-date amounts
for the current and prior year periods and the current budget, together with a
comparison of actual results for such periods versus the amounts set forth in
the Annual Business Plan for such periods.



B.
Balance Sheet for the current year and prior year periods.



C.
A budget versus actual variance report for the Hotel for the month and
cumulatively year-to-date, showing variances from the approved Annual Business
Plan (any income statement or cash flow statement line item which indicates a
variance of 10% or more for the then current month or the cumulative
year-to-date total shall be explained in reasonable detail).

D.
All bank statements and reconciliations.


13

--------------------------------------------------------------------------------



E.
An aged accounts receivable listing and allowance for doubtful accounts, with a
written narrative discussion regarding significant delinquencies and
recommendations regarding accounts that should be written off. Manager shall
provide an allowance for doubtful accounts for all receivables ninety (90) days
or older; provided, however, Manager must obtain Owner’s written approval prior
to writing off as uncollectible any doubtful accounts.

F.
An accounts payable listing.

G.
A statement of the amount of compensation and reimbursements payable to Manager
or any Affiliate of Manager for such calendar month.

H.
A statement showing the transfers from the Hotel bank accounts to accounts
designated for the holding of reserves for future FF&E spending in accordance
with the Franchise Agreement and/or any requirements of Lessee’s and/or Property
Owner’s lenders (such accounts, the “FF&E Reserve Accounts”), if any, for such
calendar month.

I.
Such other schedules as may be reasonably requested by Owner and customarily
prepared for businesses similar to that operated at the Hotel.

J.
Manager shall prepare and deliver to Owner in an electronic format all such
financial statements and reports using the Manager’s form of chart of accounts
as set forth on Exhibit B. Manager shall not amend the form of accounts attached
hereto or add additional accounts without the prior written approval by Owner.

Any disputes as to the contents of any such statements or any accounting matter
hereunder, shall be determined by Ernst & Young, LLP or such other independent
auditor mutually agreed upon by Owner and Manager (the “Independent Auditor”)
whose decision shall be final and conclusive on Manager and Owner.


Section 7.3    Other Financial Reports. In addition, Manager shall deliver to
Owner the following reports within the time periods set forth below:
A.
Within 25 days after the end of each fiscal quarter, an economic and operational
trend analysis for such fiscal quarter. Such economic and operational trend
analysis will include, but is not limited to, Hotel actual, budget and prior
year’s results for: Gross Operating Revenues, Gross Operating Profit, average
daily rate, occupancy levels, RevPAR and measurement of any other metric
critical to the financial success of the Hotel. The above referenced data shall
be incorporated in a report format satisfactory to Owner (subject to required
modifications by Owner from time to time). Significant deviations from the
Annual Business Plan shall be accompanied by a written narrative explanation.

B.
Within twenty five (25) days after the end of each fiscal quarter, reports and
financials for the Hotel for such quarter and the fiscal period then ended. Such
reports and


14

--------------------------------------------------------------------------------



financials shall include (i) the reports set forth in Section 7.2,
(ii) supporting schedules for all balance sheet accounts, (iii) a report
analyzing and comparing the actual results of operations with (A) the current
Annual Business Plan, together with a narrative explanation of any significant
variances and (B) the comparable prior year period, (iv) a schedule of all
corporate cost allocations and an explanation of the manner in which the costs
are allocated and (v) market conditions, legal proceedings, receivables aging
reports and such other information as Owner may request.
C.
Within 25 days after the end of the each Fiscal Year, a written report on the
current status of the Hotel, including without limitation, written discussion of
any material variances from the Annual Business Plan during the past year and
any current maintenance and capital repair needs.



D.
On a weekly basis, a calculation of Gross Operating Profit.



E.
On a daily basis, revenue reports.



Manager shall fully cooperate and comply with any reasonable requests of (i)
internal or external independent auditors of Owner, and/or Property Owner to
enable such auditors to prepare reviewed, verified or audited financial
statements in a timely manner, as determined by Owner or (ii) Owner to modify
the format and/or content and substance of any of the reports described in this
Article VII as well as the delivery method and timing of delivery of such
reports.


Section 7.4    Meetings. At Owner’s request, Manager shall attend monthly
meetings with Owner at a time and place designated by Owner to discuss and
review the financial and operational performance of the Hotel; provided,
however, that Manager may cause an authorized representative from the Focused
Service division of Manager to attend such monthly meetings so long as the
Senior Vice President of Manager’s Focused Service division attends such
meetings as required under this Section 7.4 on, at least, a quarterly basis. In
addition, at the request of Owner, Manager shall participate in weekly
conference calls with Owner to discuss and review the financial and operational
performance of the Hotel.


Section 7.5    Owner’s Obligations. Owner shall supply any information not
otherwise available to Manager that is necessary for the preparation of the
above reports.
ARTICLE VIII
ANNUAL BUSINESS PLAN


Section 8.1    Preparation of Annual Business Plan. At least seventy-five (75)
days prior to the end of each Fiscal Year, Manager shall submit a preliminary
Annual Business Plan (as defined below) for the Hotel for the succeeding Fiscal
Year. The term “Annual Business Plan” shall mean and shall include: an operating
budget showing estimated Gross Operating Revenues, department profits, operating
expenses, and Gross Operating Profit for the forthcoming Fiscal Year for the
Hotel; and a marketing plan; all in reasonable detail and, where appropriate,
with the basis for all

15

--------------------------------------------------------------------------------



assumptions expressly set forth. Owner shall review the Annual Business Plan and
either approve or notify Manager of any objections to the Annual Business Plan
in writing within thirty (30) days of receipt thereof (the “Approval Period”).
Owner shall not be permitted to disapprove expenditures that are (i) necessary
to comply with the terms of the Franchise Agreement, (ii) necessary to prevent a
threat to life, health or safety of persons at the Hotel, (iii) are employment
costs to the extent such employment costs pertain to the compensation and/or
benefits of any particular individual, or (iv) as a result of the Standard
Practices or increases in costs of the Standard Practices. Manager shall also
prepare the annual capital expenditure budget for the Hotel and such budget
shall be subject to the prior written approval of Owner in its sole discretion.
The Annual Business Plan shall include estimates of the following out-of-pocket
and corporate charges, which such items shall be reimbursable to Manager only to
the extent approved in the Annual Business Plan: travel costs for corporate
staff traveling specifically on behalf of or for the benefit of the Hotel;
express mail and regular postage for items sent specifically to or on behalf of
the Hotel, which would include accounts payable checks, weekly invoices and
accounting information to and from the Hotel, payroll checks and reports from
ADP and other documents necessary for the efficient operation of the Hotel;
telephone and fax costs specifically for the Hotel, tracked on an individual
call basis; costs of photocopying specifically for the Hotel, tracked
electronically by copier code; certain corporate charges, which are billed on a
consolidated or group basis to all hotels operated by Manager and are allocated
to the Hotel, including but not limited to: Smith Travel Research reports; Human
Resource forms, including employment applications, pamphlets, newsletters,
employee manuals and other employment related forms; costs for envelopes and
check stock for accounts payable allocated on an actual check processed basis;
ADP payroll processing costs billed on a per active employee contract basis;
record storage charges for the Hotel, which is based on mandatory record
    retention schedules; and prorated share of the costs for regional and
national conferences attended by employee(s) of the Hotel.


Section 8.2    Annual Business Plan Disputes. Owner and Manager shall use
commercially reasonable efforts to revise and agree upon any disputed line items
expeditiously. If the parties are unable to agree upon any disputed line item
within fifteen (15) days following the Approval Period, either party may submit
an unresolved dispute over a budget line item to an Expert for determination as
set forth in Section 8.3. If Manager and Owner are unable to agree upon an
Annual Business Plan or any details thereof for the Hotel, until a new Annual
Business Plan is agreed to, Manager shall operate such Hotel in accordance with
the prior Fiscal Year’s actual results, with the following adjustments:


A.
The expenses provided therein shall be increased to be equal to the product of
(1) the expenses in the prior Fiscal Year’s actual results multiplied by (2) the
CPI Quotient. As used herein, “CPI Quotient” shall mean (a) the Average Consumer
Price Index for the twelve months ended on September 30 of the most recently
completed Fiscal Year divided by (b) the Average Consumer Price Index for the
twelve months ended on September 30 of the prior Fiscal Year. As used herein,
the “Average Consumer Price Index” for any period shall be the average of the
Consumer Price Index for all months during the period.




16

--------------------------------------------------------------------------------



B.
The RevPAR provided therein shall be increased over the previous twelve (12)
months’ RevPAR, based upon the applicable Market Tract RevPAR growth percentage
for the previous twelve (12) months, as published by Smith Travel Research, for
revenue growth.



Section 8.3    Matters for Expert Determination. All disputes relating to
approval or modification of any budget line items shall be resolved as set forth
below.


A.
Selection of Expert. The party initiating the arbitration shall give written
notice to the other party setting out the items to be arbitrated. Within five
business days, the parties shall agree upon a mutually-acceptable Expert. If the
parties are unable to agree upon an Expert, the initiating party shall submit
the matter to the Chairman of the International Society of Hospitality
Consultants ("ISHC"), who shall designate an individual as the Expert.



B.
Procedure. The Expert shall establish in its sole discretion the procedure for
resolving the dispute, including what evidence to consider, whether to allow
written submissions, and whether to hold a hearing, subject to the following:



(i)
the Expert has the power to demand from either party whatever information in
that party's possession that the Expert deems necessary to resolve the dispute;



(ii)
except as specifically requested by the Expert, no party may present any
evidence that was not shared with the other party in a good faith attempt to
resolve the dispute before the arbitration was initiated;



(iii)     no discovery may be conducted between the parties;


(iv)
no attorneys may appear on behalf of either party (although either party may use
attorneys for their own consultation or advice); and



(v)
the Expert shall schedule and conduct all proceedings with the objective of
resolving the dispute as quickly and efficiently as reasonably possible.



C.
Decision of Expert.    All decisions of the Expert, absent fraud, are final and
binding on the party (without appeal or review) and are enforceable in any court
of competent jurisdiction.



D.
Fees and Expenses.    During the pendency of the expert resolution proceedings,
the parties shall share equally the fees and expenses of the Expert. In
rendering its decision, the Expert shall designate the party whose position is
substantially upheld, who shall recover from the other party its share of the
fees and costs so paid. The Expert may determine that neither party's position
was substantially upheld. The


17

--------------------------------------------------------------------------------



parties shall otherwise bear their own costs and expenses of the expert
resolution proceeding.


E.
Expert.        For the purposes hereof, “Expert” shall mean a third party
individual selected pursuant to this Section 8.3 having not less than ten years'
experience in the hospitality industry; (b) in good standing in the ISHC;
(c) not having had any direct relationship with either party in the preceding
twenty-four month period, except to the extent disclosed and accepted by the
other party; (d) having demonstrated knowledge of the hotel market where the
Hotel is located; and (e) having demonstrated knowledge of the operation and
marketing of hotels in the Hotel's market segment.



Section 8.4    Deviations from Annual Business Plan. Manager agrees to use all
commercially reasonable efforts to prevent the actual costs of promoting,
operating, repairing and maintaining the Hotel from exceeding the budgeted
amounts set forth in the Annual Business Plan. All expenses must be charged to
the proper account as delineated in the form of budget requested by Owner from
time to time, and no expense may be classified or reclassified by Manager for
the purpose of avoiding an excess in the budgeted amount of a category.
Notwithstanding anything herein to the contrary, Owner acknowledges that the
budgets that constitute the Annual Business Plan are forecasts based upon
assumptions made at the time of the preparation and that Manager is not
warranting or guaranteeing in any respect that the actual operating results of
the Hotel during the period covered by the Annual Business Plan will not
materially vary from the projections described in the Annual Business Plan.
Accordingly, Manager may: (a) incur variable expenses directly attributable to
occupancy or revenues above forecasted levels; (b) pay all impositions,
utilities, insurance premiums and charges provided for in contracts and leases
entered into pursuant to this Agreement that are not within Manager’s ability to
control; (c) make any expenditures reasonably required on an emergency basis to
avoid or mitigate damage to the Hotel or injury to persons or property, provided
that it gives Owner prior written notice in advance or as promptly thereafter as
practically possible; and (d) make any expenditures necessary to comply with, or
to cure or prevent any violation of, applicable laws and regulations, provided
that it gives Owner prior written notice in advance or as promptly thereafter as
practically possible. However, the Manager will provide explanations for all
significant variances and implement programs to correct or improve situations
that result in such deviations.
ARTICLE IX
MANAGER’S FEES AND REIMBURSEMENTS


Section 9.1    Base Management Fee. During each Fiscal Year after the Management
Commencement Date (and for a fraction of any partial Fiscal Year), in
consideration of the services Manager is to render under this Agreement, Manager
will be paid a fee (“Base Management Fee”) at the rate four percent (4.0%) of
Gross Operating Revenues of the Hotel per Fiscal Year, provided, however, that
twenty-five percent (25%) of the Base Management Fee (i.e., an amount equal to
one percent (1%) of Gross Operating Revenues per Fiscal Year (such amount, the
“Subordinated Portion of the Base Management Fee”)) shall be payable only to the
extent that (1) there is no “Trigger Period” that has occurred and is then
continuing; and (2) there is sufficient Available Cash

18

--------------------------------------------------------------------------------



to pay such amount (which such amount will then be paid out of such Available
Cash and from no other source). For purposes of this Section 9.1, the term
“Trigger Period” shall have the meaning set forth in that certain Loan
Agreement, dated as of [___] [__], [___], among [_________] as Lender; and
[__________] as Borrower (including any assignment thereof, the “Loan
Agreement”), and “Available Cash” shall have the meaning set forth in Section
6.11.1(xiii) of the Loan Agreement. To the extent that the Subordinated Portion
of the Base Management Fee is not payable with respect to any given Accounting
Period or portion thereof, the unpaid amount shall accrue and shall be payable
in future Accounting Periods, to the extent, during such future Accounting
Period, that (1) there is no “Trigger Period” that has occurred and is then
continuing; and (2) there is sufficient Available Cash to pay such accrued
amount after paying the Subordinated Portion of the Base Management Fee with
respect to such future Accounting Period. Each such periodic fee shall be paid
to Management Company (or retained by Management Company as provided below) at
such time as the final monthly report for such Accounting Period is submitted to
TRS as provided in Section 6.02 A below. Notwithstanding anything to the
contrary contained herein, if the Subordinated Portion of the Base Management
Fee shall be due to Management Company pursuant to the terms set forth herein,
such Subordinated Portion of the Base Management Fee shall accrue but shall not
be payable to the Management Company until such time as (x) the Borrowers have
reserved in the Future PIP Reserve Account (as defined in the Loan Agreement) a
cash deposit in an amount equal to all outstanding Future PIP Reserve Funds (as
defined in the Loan Agreement) guaranteed by that certain Payment Guaranty (PIP
Reserve Funds), dated on or about [_____][__], [__], by [_______________]., a
[Maryland corporation], for the benefit of Lender (the “Guaranteed PIP Funds”),
or (y) Borrowers shall have completed all PIP Work and paid all Approved Future
PIP Expenses in connection with the Guaranteed PIP Funds with the Future PIP
Reserve Funds in accordance with the Loan Documents or as otherwise agreed to by
Lender.


The Base Management Fee will be paid in installments by deducting such fee from
Gross Operating Revenues of the Hotel immediately following the submission of
the financial statements and schedules pursuant to Section 7.2 for each
Accounting Period at the rate of the corresponding percentage of Gross Operating
Revenues for that Accounting Period. At the end of each Accounting Period, an
adjustment will be made on a cumulative year-to-date basis, if necessary, and
all sums due either the Manager or Owner shall be paid immediately.


Section 9.2    Incentive Fee. Owner agrees that it shall negotiate with Manager,
in good faith, to agree to an incentive management fee to be payable by Owner
with such incentive management fee to start accruing as of January 1, 2016. Upon
agreement of the incentive management fee Owner and Manager agree to amend the
terms and conditions of this Agreement to reflect the agreed to terms and
conditions relating thereto. Notwithstanding anything to the contrary contained
herein, the Incentive Fee shall not be in excess of market rates for such fees.


Section 9.3    Accounting Fee. In addition to the Base Management Fee, the
Manager shall be paid a fee for centralized accounting services (the “Accounting
Fee”) equal to the per-Accounting Period fee set forth in the Sub-Management
Agreement with respect to each individual Hotel during the Term of this
Agreement and for one (1) Accounting Period after the termination of this
Agreement. Such centralized accounting services consist of the processing of
daily accounting

19

--------------------------------------------------------------------------------



transactions necessary for the preparation of the monthly financial statements,
including general ledger, accounts payable, payroll (in conjunction with the
payroll processing firm) and banking.


Section 9.4    Services Fee. As consideration for the Services and subject to
Section 3.5, Owner shall pay to Manager the Services Fee (as defined below).


Manager shall allocate the costs related to the provision of Services to hotels
within each Hilton sub-brand on a fair and equitable basis considering the
factors that it deems most relevant, including the nature of the Services
provided, the benefit received, and the marginal cost of providing the Services
to different classes of hotels (recognizing that one or more of such hotels may
have unique characteristics or circumstances justifying a different basis). The
Services Fees may include amounts reasonably calculated to cover the overhead
and other costs incurred by Manager, including: (i) recovery of development
costs and promotion costs for such Services; (ii) costs of equipment employed in
providing the Services; (iii) costs of operating, maintaining and upgrading the
Services; (iv) the costs for the installation and maintenance of any equipment
and technology systems at the Hotel used in connection with the Services; and
(v) compensation and employee benefits of corporate personnel directly involved
in providing the Services. Manager represents and warrants to Owner that
Services Fees do not include a profit component (i.e., a mark-up in addition to
the cost of the items provided as part of the Services). Owner acknowledges
that, from time to time, there might be a current surplus or current deficit of
funds for any one or more Services and that any retention of funds for use at a
later date (including interest earned thereon) shall not constitute a profit.
For the purposes hereof, “Services Fee” shall mean the fee payable for the
Services, as determined by Manager from time to time.


Section 9.5    No Other Fee Payable to Manager. Manager acknowledges and agrees
that Owner has no obligation to pay to Manager any fees or similar amounts other
than the Base Management Fee, Services Fee and the Accounting Fee unless
expressly agreed upon in writing by Owner.


Section 9.6     Sub-Management Fees. Notwithstanding anything to the contrary
contained herein and in any sub-management agreement, any management fee or
incentive fee due to a Sub-Manager under a sub-management agreement shall be
paid by Manager to Sub-Manager from the Base Management Fee or Incentive Fee due
to Manager under this agreement.






ARTICLE X
INSURANCE


Section 10.1    Required Insurance Coverage. Owner shall obtain and maintain, or
cause Owner to obtain and maintain, insurance (“Brand Insurance Requirements”)
in accordance with the terms of the Manual (as defined in the Franchise
Agreement). In addition to the Brand Insurance Requirements, Owner shall also be
bound by the terms contained in this Article X and shall obtain insurance in
accordance with the terms contained in this Article X, which shall supersede
anything to the contrary contained in the Brand Insurance Requirements.

20

--------------------------------------------------------------------------------



Section 10.2    Specific Requirements. Without limiting the generality of the
foregoing Owner shall obtain and maintain:
(a)    general liability and auto liability limits shall be no less than
US$100,000,000;
(b)    crime insurance limit for employee dishonesty shall be no less than
US$2,000,000; and
(c)    employment practices liability insurance shall be no less than
US$2,000,000. Such insurance shall include coverage for “mass”/class action
multi‑party claims, and shall specifically amend the definition of “Employer” to
include Owner and Manager, regardless of who is the statutory employer.
Section 10.3    Responsibility for Maintaining Insurance. Owner is responsible
for maintaining insurance meeting the requirements of this Section 10.3 or
causing Owner to maintain insurance meeting the requirements of this Section
10.3. However, if Manager is the statutory employer of the hotel personnel,
Manager must procure and maintain, at Owner’s expense, workers’ compensation,
employment practices liability coverage, crime coverage and employer’s liability
coverage. If Owner or another party is the statutory employer of the hotel
personnel, then Owner or such other party must obtain workers’ compensation,
employment practices liability coverage, crime coverage and employer’s liability
coverage in satisfaction of the requirements of this Section 10.3. Owner may
request Manager, at the expense of Owner, to procure and maintain the other
types of required insurance. If Owner so requests, the following shall apply:
(a)    Unless otherwise required in this Agreement, Manager shall not be
obligated to purchase insurance programs on behalf of Owner that meet Owner’s
insurance requirements under this Agreement.


(b)    Upon termination or assignment of this Agreement, or material breach by
Owner, insurance coverage under any and all Manager-purchased insurance programs
shall terminate with respect to Owner, Owner’s property, and Owner’s insurance
risks in the same manner as if the insurance had expired on the date of such
termination, assignment or breach.


(c)    Participation in a Manager-purchased insurance program shall require a
commitment of at least three annual policy periods by Owner, after which Owner
shall again have the option to purchase its own insurance or insurance on behalf
of Owner or continue in the Manager-purchased insurance program, subject always
to the terms of paragraphs (a) and (b) above. However, if Property Owner or
Owner obtains financing under the terms of which a lender requires insurance of
a type or quality which a Manager-purchased insurance program does not satisfy
in whole or part, then Owner shall be relieved from its three year commitment
hereunder.


(d)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 10.3 may, at Manager’s option, be effected under policies of
blanket insurance which also cover Managed Hotels. Manager shall have the right
to charge the

21

--------------------------------------------------------------------------------



Hotel a share of the total cost paid by Manager, such share to be allocated to
the Hotel using the same methodology or formula as used to allocate to other
participating Managed Hotels. The “total cost” will include all costs associated
with the procurement and maintenance of that insurance program, including
premiums, taxes, assessments, agent/broker fees, agent/broker commissions,
claims within deductibles, administrative costs of risk management and claims
personnel of Manager, actuarial fees, collateral costs, and claims
administration fees.


(e)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 10.3 may contain deductible or retention provisions for which Owner
shall be entirely responsible. If such a deductible or retention expense is
incurred, Manager may either invoice Owner with the payment to be made directly
by Owner or Manager may initially pay the expense on behalf of Owner and then
charge the cost back to Owner either directly or through the allocation of costs
as provided in paragraph (d) above.


(f)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 10.3 may use elements of self-insurance or self-assumption
including the use of captives or other forms of alternative risk financing.


(g)    Manager does not warrant that the insurance programs it purchases, if
any, will be more advantageous or competitive relative to the alternatives Owner
may be able to procure; however, such programs will be provided to the Hotel on
the same terms as any Managed Hotels.


Section 10.4    Liability for Claims. The insurance requirements contained
herein shall not be construed in any manner to replace, relieve or limit either
party's indemnity obligations for any loss or Claims arising out of this
Agreement or otherwise.


Section 10.5    Ability of Manager to ‘Force Place’ Insurance. If Owner does not
obtain and continuously maintain, or cause Owner to obtain and continuously
maintain, in force the insurance and policy limits set forth in Section 10.1,
Manager may (but is not obligated to) obtain and maintain such insurance for
Owner. Owner shall reimburse Manager for premiums and other costs incurred by
Manager in force placing such insurance.


Section 10.6    Changes to Insurance. Manager shall have the right to raise the
minimum amount of insurance to be maintained with respect to the Hotel to make
such insurance comparable to the amount of insurance carried with respect to
other Managed Hotels, taking into account the size and location of the Hotel. In
addition, neither party shall unreasonably withhold its consent to a written
request by the other party, supported by relevant evidence, that such minimum
limits of insurance be lowered on the basis that such insurance cannot be
obtained in such amounts, or can be obtained only at a prohibitive cost.


Section 10.7    Named Insureds. Any insurance policies obtained by Manager shall
show Manager or Manager’s Affiliate as the principal or first named insured and
Owner, and Property Owner as an additional insureds. Any insurance policies
obtained by Owner shall show Owner as

22

--------------------------------------------------------------------------------



the principal or first named insured and Manager and Owner as additional
insureds, along with other entities as are named in the Brand Insurance
Requirements. Any insurance policies Owner causes Owner to obtain shall show
Owner as the principal or first named insured and Manager and Owner as
additional insureds. If appropriate, property insurance that is obtained by
Manager on behalf of Owner shall include a mortgagee endorsement clause in favor
of mortgagees, as their interests may appear.


Section 10.8    Schedule of Insurance. Upon request, either party shall make
available to the other a schedule of insurance obtained by such party pursuant
to this Article X, listing the policy numbers of the insurance obtained, the
names of the companies issuing such policies, the brokers or agents used, the
names of the parties insured, the amounts of coverage, the expiration date, and
the risks covered, thereby including the policy form, policy declarations,
description and list of endorsements. Each party shall also make available upon
request certified copies of such policies for review by the other party. The
obligations contained in this Section 10.8 are in addition to the evidence of
insurance obligations contained in the Brand Insurance Requirements.


Section 10.9    Waiver of Subrogation. Neither Manager nor Owner or their
respective Affiliates shall assert against the other or its Affiliates, and both
Manager and Owner hereby waive with respect to each other and each other’s
Affiliates, or against any related entity or person, and on behalf of their
insurers, any claims for any losses, damages, liability or expenses (including
attorneys’ fees) incurred or sustained by either of them on account of injury to
persons or damage to property arising out of the ownership, development,
construction, completion, operation or maintenance of the Hotel, to the extent
that the same are covered by the insurance required under this Article X. Each
policy of insurance shall contain a waiver of subrogation reflecting the
provisions of this Section 10.9.


Section 10.10    Business Interruption Insurance. Business interruption and/or
contingent business interruption coverage shall include the fair value of
Manager’s expected compensation under this Agreement and other fees ordinarily
paid to Manager by Owner. Business interruption proceeds shall be allocated
between Owner and Manager in proportion to the net income to Owner and fees to
Manager that would have been earned during the period to which the proceeds
relate.


ARTICLE XI
TERM OF AGREEMENT AND TERMINATION


Section 11.1    Term. This Agreement shall be for a period commencing at 12:01
a.m. of the prevailing time in the time zone where the Hotel is located on the
Management Commencement Date, and unless sooner terminated as hereinafter
provided, shall continue until 11:59 p.m. of the prevailing time in the time
zone where the Hotel is located on the 31st day of [______], [_____] (“Initial
Term”) and shall, until the end of the term of the Franchise Agreement (or
earlier termination thereof), automatically renew for additional one (1) year
periods (each additional one (1) year period a “Renewal Term”) at the end of the
Initial Term or applicable Renewal Term unless either party provides a
termination notice to the other party at least one hundred twenty (120) days
prior to the expiration of the Initial Term or the then current Renewal Term.
The Initial Term and each Renewal Term are collectively referred to herein as
the “Term”.

23

--------------------------------------------------------------------------------





Section 11.2    Early Termination. This Agreement can be terminated earlier as
described below. Upon termination of this Agreement, the rights and obligations
of the parties will cease except as to fees and reimbursements due the Manager
and other claims of liabilities of either party which accrued or arose before
termination.


A.    Either Party can terminate this Agreement if:


(i)    the Hotel is damaged or destroyed by a casualty and the damaged portion
of the Hotel cannot be reasonably repaired or restored within one (1) year of
the occurrence of the event;


(ii)    the entire Hotel is taken in a condemnation proceeding or a portion of
the Hotel is taken in a condemnation proceeding such that either party
determines in its reasonable judgment that the Hotel cannot be operated at
levels substantially like those experienced prior to the condemnation;


(iii)    the other party (and/or Property Owner) shall: apply for or consent to
the appointment of a receiver, trustee or liquidator of such party or of all or
a substantial part of its assets; file a voluntary petition in bankruptcy, or
admit in writing its inability to pay its debts as they come due; make a general
assignment for the benefit of creditors; file a petition or an answer seeking
reorganization or arrangement with creditors or to take advantage of any
insolvency law or file an answer admitting the material allegations of a
petition filed against it in any bankruptcy, reorganization or insolvency
proceedings; or


(iv)    if an order, judgment or decree shall be entered by any court of
competent jurisdiction, on the application of a creditor, adjudicating it a
bankrupt or insolvent or approving a petition seeking reorganization of it or
appointing a receiver, trustee or liquidator of it or of all or a substantial
part of its assets, and such order, judgment or decree shall continue unstayed
and in effect for any period of ninety (90) consecutive days.


B.
The Owner can terminate this Agreement without the payment of any termination
fee, penalty or similar payment (other than amounts owed to Manager and its
Affiliates under this Agreement for the period of time prior to such
termination) if:



(i)    Manager fails to keep, observe or perform any material covenant,
agreement, term or provision of this Agreement and such default shall continue
for a period of thirty (30) days after notice thereof by Owner to Manager,
unless it is impossible for such breach or non-compliance to be remedied or
corrected within such time due to no fault of Manager in which event, Manager
shall remedy or correct such breach or non-compliance as soon as reasonably
possible but in any event no later than ninety (90) days after such written
notice;


(ii)    A default or breach occurs under any Franchise Agreement due to
Manager’s failure to satisfy its obligations under this Agreement;



24

--------------------------------------------------------------------------------



(iii)    Intentionally omitted;


(iv)     Manager commits an act of fraud, gross negligence or willful misconduct
in connection with the performance by Manager of its duties hereunder;


(v)    Manager violates or breaches any of the representations, warranties or
covenants contained in this Agreement including, without limitation, those set
forth in Section 12.2 hereof and Manager fails to remedy or correct the same
within thirty (30) days thereafter (or such shorter time period as expressly set
forth in this Agreement);


(vi)     At any time, Owner provides 90 days’ advance written notice of
termination without cause; or
(vii)    If Owner sells, leases or otherwise transfers or conveys 100% of its
interest in the Hotel to an unaffiliated third party purchaser in a bona fide
arm's length transaction, provided Owner gives prior written notice (the "Sale
Termination Notice") to Manager. The Sale Termination Notice shall set forth an
estimate of the effective termination date of this Agreement, which date shall
not be less than ninety days subsequent to the date of the Sale Termination
Notice. The actual termination shall be effective as of the closing of such
sale, transfer or conveyance regardless of the estimate provided in the Sale
Termination Notice. Accordingly, Owner shall, upon reasonable notice, have the
right to extend the effective date of such termination for a reasonable period
of time based on delays in such closing, provided that Owner shall pay all
actual costs reasonably incurred by Manager in postponing the effectiveness of
such termination. As a condition of any termination of this Agreement by Owner
under this Section 11.2.B(vii), Owner shall pay to Manager, on or before the
effective date of such termination all amounts due Manager and its Affiliates
under this Agreement for the period of time prior to the date of
termination.    
C.    The Manager can terminate this Agreement at any time if:


(i)    Owner fails to pay any amounts earned and due to Manager, followed by
written notice from Manager to the Owner and failure of the Owner to remedy or
correct the same within thirty (30) days after receipt of such notice;


(ii)    Owner fails to furnish required Operating Funds in accordance with the
provisions of Article VI hereof and failure of Owner to remedy or correct the
same within fifteen (15) days after receipt of written notice from Manager;


(iii)    Owner fails to make any other payment in accordance with the terms
hereof when such payment is due and payable, followed by written notice from
Manager to Owner, and Owner fails to remedy or correct same within thirty (30)
days after receipt of such notice;


(iv)    there is a default under the terms and conditions of any security
instruments executed in connection with the Hotel, which default has not been
cured within the applicable

25

--------------------------------------------------------------------------------



cure period for such default, followed by written notice from Manager to Owner,
and Owner fails to remedy or correct same within thirty (30) days after receipt
of such notice;


(v)    Owner fails to provide the funds necessary to procure and maintain the
insurance policies with respect to the Hotel called for in Article X and Owner
fails to remedy or correct the same within thirty (30) days after receipt of
written notice from Manager;


(vi)    any licenses for the sale of alcoholic beverages in the Hotel, if
applicable, or any other license or permit necessary for the operation of the
Hotel is not issued on the Management Commencement Date and thereafter
maintained throughout the term of this Agreement, followed by written notice
from Manager to the Owner, and Owner fails to remedy or correct same within
thirty (30) days after receipt of such notice (unless Owner is diligently
pursuing such license or permit in good faith);


(vii)    there is a breach of, or non-compliance by the Owner with any other
material term, condition or covenant contained in this Agreement with respect to
the Hotel followed by written notice from Manager to the Owner, and Owner fails
to remedy or correct same within thirty (30) days after receipt of such notice,
unless it is impossible for such breach or non-compliance to be remedied or
corrected within such time due to no fault of the Owner, in which event, Owner
shall remedy or correct such breach or non-compliance as soon as reasonably
possible but in any event no later than ninety (90) days after such written
notice unless the cure or remedy for such breach or non-compliance requires
construction, in which event, Owner shall proceed with such construction as
expeditiously as possible and shall have a reasonable period of time to complete
such work;


(viii)     any event occurs or state of facts exist with respect to the
ownership or management of the Hotel that in Manager's opinion would adversely
affect any gaming license or application for gaming license of Manager or its
Affiliates anywhere in the world or the current status of Manager or any of its
Affiliates with any gaming commission, board or similar governmental or
regulatory agency; provided, however, the occurrence of the event described in
this subsection shall not constitute a breach of this Agreement by Owner; or
(ix)     the Franchise Agreement has been terminated for any reason other than a
default by Franchisor thereunder; provided, however, the occurrence of the event
described in this subsection shall not constitute a breach of this Agreement by
Owner.    
D.    Intentionally omitted.




Section 11.3    Remedies on Default. Notwithstanding the other provisions of
this Article XI, the party asserting a default hereunder may, without
prejudicing its rights to terminate this Agreement pursuant to this Article XI,
seek arbitration in accordance with the provisions of Section 16.6 hereof, or
any other legal or equitable remedy.



26

--------------------------------------------------------------------------------



Section 11.4    Termination Procedure.


A.    If a termination occurs pursuant to Section 11.2(A), the party electing to
terminate shall give the other party written notice of such election. On the
date which is thirty (30) days after the date of such notice, Manager shall
cease all activities at the Hotel and shall have no further obligations under
this Agreement except as otherwise expressly set forth in this Agreement.


B.    If a termination occurs pursuant to Section 11.2(B), Owner shall give
Manager written notice of such election to terminate. On the date which is
thirty (30) days (or ninety (90) days in the event of termination pursuant to
Section 11.2(B)(vi)) after the date of such notice, Manager shall cease all
activities at the Hotel and shall have no further obligations under this
Agreement except as otherwise expressly set forth in this Agreement.


C.    If a termination occurs pursuant to Section 11.2(C), Manager shall give to
Owner written notice of such election. Any time thereafter, Manager may, on
thirty (30) days’ written notice, cease all activities at the Hotel and
thereafter have no further obligations under this Agreement except as otherwise
expressly set forth in this Agreement.


D.    After the notice is given, and within sixty (60) days after the effective
date of such termination, Manager shall be paid any and all fees or expenses
earned and due it pursuant to this Agreement, and Manager shall cooperate with
Owner in the orderly transfer of management to Owner or Owner’s designated agent
and deliver to Owner all funds and accounts controlled by Manager and all books
and records with respect to the Hotel, including, without limitation, all
employment and benefits information. In addition, Manager shall deliver to Owner
the following:


(i)    A final accounting, reflecting the balance of income and expenses for the
Hotel as of the date of termination, to be delivered within thirty (30) days of
such termination;
(ii)    Any balance of monies of Owner held by Manager with respect to the Hotel
or the business or affairs of Owner, to be delivered immediately upon
termination;
(iii)    All motorized vehicles used in connection with the operation of the
Hotel and paid for by Owner, together with all registration and title
documentation necessary to transfer such vehicles to Owner or its nominee, to be
delivered immediately upon termination; and
(iv)    With the exception of Hotel Guest Data or other information that is
proprietary to Manager (but inclusive of Owner’s Materials not otherwise owned
by Manager), all written and digital data and

27

--------------------------------------------------------------------------------



materials relating to the Hotel records, contracts, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the Hotel
or the business or affairs of Owner, to be delivered immediately upon
termination. Upon the expiration or earlier termination of this Agreement,
Manager shall assist with the generation of a set of hotel termination reports
(which may contain Hotel Guest Data or other proprietary information of Manager)
that will, among other things, allow Owner to honor existing reservations and
hotel bookings. During and after the Term, Owner shall (x) comply with all legal
requirements applicable to Hotel Guest Data, (y) provide at least the same level
of privacy protection as is required by the relevant US-EU Safe Harbor Privacy
Principles, located at http://www.export.gov/safeharbor, as they may be amended
from time to time, with respect to Hotel Guest Data originating from the
European Union or Switzerland that Owner receives from Manager, and (z) refrain
from any action or inaction that could cause Manager to breach any legal
requirements with respect to the Hotel Guest Data. The foregoing obligations of
Owner which are imposed both during and after the Term shall survive the
termination of this Agreement
E.
Upon termination of this Agreement for any reason, Manager shall (i) surrender
(and assign, if permitted) to Owner or its nominee any and all leases, licenses,
agreements, approvals, permits and/or other authorizations or property held by
Manager on behalf of Owner, or Property Owner required and/or utilized for the
operation of the Hotel in accordance with the directions of Owner and with
applicable law and (ii) reasonably cooperate with any new manager retained by
Owner in order to facilitate an orderly transition of the management of the
Hotel provided that Manager shall not be required to deliver confidential or
proprietary information to the incoming Manager except to the extent set forth
in Section 11.4(D)(iv) above.

F.
Upon termination of this Agreement, Owner or its nominee shall be responsible
for assuming obligations under contracts entered into in accordance with this
Agreement or entered into by Manager only to the extent that any such contract
shall have been approved in writing by Owner or by the terms of this Agreement
and Owner shall be responsible for the payment of obligations incurred by
Manager in the operation of the Hotel only to the extent that such obligations
shall have been incurred pursuant to the Annual Business Plan or other written
authorization of Owner, and Manager hereby agrees to indemnify, defend and hold
Owner harmless from and against any liability in connection with any such
contracts, agreements or obligations not so approved in writing by Owner.

G.
Notwithstanding any contrary provision of this Agreement, in connection with any
termination of this Agreement, other than pursuant to an Owner termination
notice that expressly requests Manager to comply with any Employee Termination
Notice Requirements and specifies a termination date not less than fifteen (15)
days plus the number of days necessary for Manager to comply with any Employee
Termination Notice Requirements after the notice is delivered, Owner shall take,
or shall cause


28

--------------------------------------------------------------------------------



to be taken, any and all action necessary with respect to hotel personnel
(including rehiring, or causing to be rehired, the hotel personnel) so that
Manager will not be required to comply with any Employee Termination Notice
Requirements. Owner shall indemnify, defend and hold Manager harmless from and
against any and all claims asserted against or incurred by Manager related to
(i) hiring, discharging, offering to hire or failing to hire any of the hotel
personnel; (ii) termination of the hotel personnel by reason of the termination
of this Agreement; or (iii) Owner’s failure to take, or cause to be taken, the
action necessary with respect to hotel personnel so that the Manager will not be
required to comply with any Employee Termination Notice Requirements.


If an Owner termination notice expressly requests Manager to comply with any
Employee Termination Notice Requirements or Manager is otherwise required to
comply with any Employee Termination Notice Requirements, the termination date
specified by any notice under this Article XI shall automatically be deemed
extended, to the extent necessary, to the date equal to fifteen (15) days plus
the number of days necessary for Manager to comply with any Employee Termination
Notice Requirements. Manager may waive this automatic extension for any
termination based on an Owner Event of Default, in which case Owner shall
indemnify and hold Manager harmless from any and all claims asserted against or
incurred by Manager as a result of any actual or alleged failure to comply with
any Employee Termination Notice Requirements.
ARTICLE XII
REPRESENTATIONS AND COVENANTS


Section 12.1    Owner’s Representations. Owner covenants, represents and
warrants as follows:


A.    Owner has a leasehold interest in the Hotel, and Owner has full power and
authority to enter into this Agreement;


B.    The Hotel is zoned for use as a hotel, motor hotel or resort, and all
necessary governmental and other permits and approvals for such use and for the
food and beverage (including the sale and service of liquor, if applicable)
operations of the Hotel have been obtained and are in full force and effect; and


C.    Throughout the Term of this Agreement, the Owner will pay, keep, observe
and perform all payments, terms, covenants, conditions and obligations under any
lease or other concession, any deed of trust, mortgage or other security
agreement (“Mortgage”), and any real estate taxes or assessments covering or
affecting the Hotel, unless compliance with or payment thereof is, in good
faith, being contested and enforcement thereof is stayed.



29

--------------------------------------------------------------------------------



D.    Owner shall: (i) ensure that Manager is able to peaceably and quietly
operate the Hotel free from molestation, eviction and disturbance by Owner or by
any other person or persons claiming by, through or under Owner or its
Affiliates; and (ii) undertake and prosecute all reasonable and appropriate
actions, judicial or otherwise, required to assure such quiet and peaceable
operations by Manager; provided, however, this subsection shall not apply upon
notice of termination provided to Manager pursuant to this Agreement.


E.
Owner is a limited liability company validly existing and in good standing under
the laws of the State of Delaware, with full right, power and authority to enter
into this Agreement and to perform its obligations hereunder.

F.
This Agreement has been duly and validly executed and delivered by and on behalf
of Owner, and, assuming the due authorization, execution and delivery thereof by
and on behalf of Manager, constitutes a valid, binding and enforceable
obligation of Owner enforceable in accordance with its terms, except to the
extent such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other similar laws of general application
affecting the rights of creditors in general.

G.    Neither the execution and delivery hereof, nor the taking of any actions
contemplated hereby, will conflict with or result in a breach of any of the
provisions of, or constitute a default, event of default or event creating a
right of acceleration, termination or cancellation of any obligation under, any
instrument, note, mortgage, contract, judgment, order, award, decree or other
agreement or restriction to which Owner is a party or by which Owner is
otherwise bound.


H.    Owner represents, warrants and covenants that neither it, nor its parent
companies (or any of their respective directors, executive officers, and senior
management) is nor will become (i) a person designated by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) as a “specially designated
national or blocked person” (“SDNBP”) or similar status, (ii) owned or
controlled by a SDNBP, (ii) owned or controlled by a SDNBP, (iii) a person
described in Section 1 of U.S. Executive Order 13224 issued on September 23,
2001; (iv) a person otherwise identified by a government or legal authority as a
person with whom Owner or Manager is prohibited from transacting business; (v)
directly or indirectly owned or controlled by the government of any country that
is subject to an embargo by the United States government; or (vi) a person
acting on behalf of (A) a government of any country that is subject to an
embargo by the United States government or (B) a SDNBP. Owner agrees that it
will timely notify Manager in writing immediately upon obtaining actual or
constructive knowledge of the occurrence of any event which would render the
foregoing representations and warranties contained in this Section incorrect.



30

--------------------------------------------------------------------------------



I.
Anti-Bribery (Manager agrees that its sole remedy with respect to the violation
of any of the following representations shall be termination of this Agreement):



i.
Owner and its Affiliates, subsidiaries, directors, officers, employees,
representatives, consultants, agents and all other persons having a controlling
interest in Owner or otherwise acting on its behalf (collectively, the “Owner
Interested Parties”) shall, in connection with activities associated with this
Agreement, comply with any applicable anti-corruption laws, including but not
limited to, the U.S. Foreign Corrupt Practices Act, and (to the extent
applicable to it/them) the U.K. Bribery Act (collectively, the “Anti-Corruption
Laws”). In connection with any aspect of this Agreement, Owner represents,
warrants and covenants, on a continuing basis, that neither Owner nor any Owner
Interested Party has taken or shall take any action, directly or indirectly,
that may result in a violation of the Anti-Corruption Laws by Owner or Manager,
including, without limitation, making, offering, authorizing, or promising any
payment, contribution, gift, business courtesy, bribe, rebate, kickback, or
giving of any other thing of value, regardless of form or amount, to any foreign
or domestic Government Official to obtain a competitive advantage for any party
or to receive favorable treatment in obtaining or retaining business. Owner
shall notify Manager in writing immediately upon becoming aware of the
occurrence of any event which renders the foregoing representations, warranties
and covenants of this paragraph incorrect.



ii.
Owner represents, warrants and covenants, on a continuing basis, that except as
may otherwise be disclosed by Owner to Manager in writing, neither Owner nor
other persons designated by Owner to act on its own behalf under this Agreement
is a Government Official. Furthermore, to the extent that Owner becomes aware
that any Government Official with a beneficial interest in this Agreement has
used their status or position to secure any improper advantages for the benefit
of the Hotel or has engaged in acts or transactions in violation of any
applicable Anti-Corruption Laws, Owner shall promptly notify Manager, who shall,
upon investigation into the matter, have the right to terminate this Agreement
based on such actions or transactions in its reasonable discretion.



iii.
Owner represents, warrants and covenants, on a continuing basis, to Manager that
funds received or paid in connection with Owner’s entry into or performance of
this Agreement have not been and will not be derived from or commingled with the
proceeds of any activities that are proscribed and punishable under the criminal
laws of the United States, and that it is not engaging in this transaction in
furtherance of a criminal act, including acts in violation of applicable
Anti-Corruption Laws.



iv.
In the event that Manager has any basis for a reasonable belief that Owner may
not be in compliance with any of the foregoing representations, warranties,
covenants, undertakings, obligations or conditions set forth in this Section
12.1


31

--------------------------------------------------------------------------------



(I), Manager shall promptly advise Owner of such belief and Owner shall
cooperate with any and all reasonable information and other documentation
requests, including requests for execution of certificates of compliance, and
inquiries in connection therewith, and shall permit inspection at all reasonable
times and upon reasonable prior notice of books and records pertaining to
development, ownership and use of the Hotel.
    
Section 12.2     Manager’s Representations.


A.    Manager represents, warrants and covenants that neither it, nor its parent
companies up to and including Hilton Worldwide, Inc. (or any of their respective
directors, executive officers, and senior management) nor any employees at the
Hotel is nor will become (i) a person designated by the OFAC as a SDNBP or
similar status, (ii) owned or controlled by a SDNBP, (iii) a person described in
Section 1 of U.S. Executive Order 13224 issued on September 23, 2001; (iv) a
person otherwise identified by a government or legal authority as a person with
whom Owner or Manager is prohibited from transacting business; (v) directly or
indirectly owned or controlled (up to and including Hilton Worldwide, Inc.) by
the government of any country that is subject to an embargo by the United States
government; or (vi) a person acting on behalf of (A) a government of any country
that is subject to an embargo by the United States government or (B) a SDNBP.
Manager agrees that it will timely notify Owner in writing immediately upon
obtaining actual or constructive knowledge of the occurrence of any event which
would render the foregoing representations and warranties contained in this
Section incorrect. In addition, Manager will use commercially reasonable efforts
to ensure that any third party provider of services at the Hotel as well as
their officers and directors are not (1) the government of any country subject
to an embargo imposed by the United States government, (2) an individual or
entity located in or organized under the laws of a country that is subject to an
embargo imposed by the United States Government, (3) individuals or entities
ordinarily resident in any country subject to an embargo imposed by the United
States Government, or (4) individuals or entities identified by a government or
legal authority as persons with whom such service provider, the Hotel, Manager
or Affiliates of Manager are prohibited or restricted from transacting business
including persons designated under the OFAC List of SDNBPs (including terrorists
and narcotics traffickers); and similar restricted party listings, including
those maintained by other governments pursuant to United Nations, regional or
national trade or financial sanctions.


B.    Anti-Bribery (though Owner agrees that its sole remedy with respect to the
violation of any of the following representations shall be termination of this
Agreement)


i.
Manager and its subsidiaries, directors, officers, employees, representatives,
consultants, agents and any Hilton Affiliate having a controlling interest in
Manager or otherwise acting on its behalf (collectively, the “Manager Interested
Parties”) shall, in connection with activities associated with this


32

--------------------------------------------------------------------------------



Agreement, comply with any applicable Anti-Corruption Laws. In connection with
any aspect of this Agreement, Manager represents, warrants and covenants, on a
continuing basis, that neither Manager nor any Manager Interested Party has
taken or shall take any action, directly or indirectly, that may result in a
violation of the Anti-Corruption Laws by Owner or Manager, including, without
limitation, making, offering, authorizing, or promising any payment,
contribution, gift, business courtesy, bribe, rebate, kickback, or giving of any
other thing of value, regardless of form or amount, to any foreign or domestic
Government Official to obtain a competitive advantage for any party or to
receive favorable treatment in obtaining or retaining business. Manager shall
notify Owner in writing immediately upon becoming aware of the occurrence of any
event which renders the foregoing representations, warranties and covenants of
this paragraph incorrect.


ii.
Manager represents, warrants and covenants, on a continuing basis, that except
as may otherwise be disclosed by Manager to Owner in writing, neither Manager
nor other persons designated by Manager to act on its own behalf under this
Agreement is a Government Official. Furthermore, to the extent that Manager
becomes aware that any Government Official with a beneficial interest in this
Agreement has used their status or position to secure any improper advantages
for the benefit of the Hotel or has engaged in acts or transactions in violation
of any applicable Anti-Corruption Laws, Manager shall promptly notify Owner, who
shall, upon investigation into the matter, have the right to terminate this
Agreement based on such actions or transactions in its reasonable discretion.



iii.
Manager represents, warrants and covenants, on a continuing basis, to Manager
that funds received or paid in connection with Manager’s entry into or
performance of this Agreement have not been and will not be derived from or
commingled with the proceeds of any activities that are proscribed and
punishable under the criminal laws of the United States, and that it is not
engaging in this transaction in furtherance of a criminal act, including acts in
violation of applicable Anti-Corruption Laws.



iv.
In the event that Owner has any basis for a reasonable belief that Manager may
not be in compliance with any of the foregoing representations, warranties,
covenants, undertakings, obligations or conditions set forth in this
Section 12.2(B), Owner shall promptly advise Manager of such belief and Manager
shall cooperate with any and all reasonable information and other documentation
requests, including requests for execution of certificates of compliance, and
inquiries in connection therewith, and shall permit inspection at all reasonable
times and upon reasonable prior notice of books and records pertaining to
management of the Hotel.




33

--------------------------------------------------------------------------------



C.
Manager is a limited liability company validly existing and in good standing
under the laws of the Delaware, with full right, power and authority to enter
into this Agreement and to perform its obligations hereunder.

D.
This Agreement has been duly and validly executed and delivered by and on behalf
of Manager, and, assuming the due authorization, execution and delivery thereof
by and on behalf of Owner, constitutes a valid, binding and enforceable
obligation of Manager enforceable in accordance with its terms, except to the
extent such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other similar laws of general application
affecting the rights of creditors in general.

E.
Neither the execution and delivery hereof, nor the taking of any actions
contemplated hereby, will conflict with or result in a breach of any of the
provisions of, or constitute a default, event of default or event creating a
right of acceleration, termination or cancellation of any obligation under, any
instrument, note, mortgage, contract, judgment, order, award, decree or other
agreement or restriction to which Manager is a party or by which Manager is
otherwise bound.



ARTICLE XIII
ASSIGNMENT


Section 13.1    Assignment.


a.
Except as provided in Section 13.1(b) below, Owner shall not assign or transfer
or permit the assignment or transfer of the Hotel or this Agreement or any
direct or indirect beneficial ownership interest in Owner without Manager’s
consent:



b.
Notwithstanding Section 13.1(a)above:



i.
Owner may otherwise sell, lease, or otherwise transfer or convey an interest in
the Hotel or direct or indirect interest in Owner (and/or permit the same) if
such sale, lease or other transfer or conveyance does not violate, and is
effected in accordance with, the terms of the Franchise Agreement subject to (i)
the cure of any existing defaults or events which would become defaults with the
giving of notice and passage of time, including the payment in full at the
closing of such sale or lease and assignment (the "Closing") of all unpaid
obligations owed Manager and its Affiliates by Owner; (ii) receipt of evidence
from the purchaser or tenant that insurance coverage, as required by Article X,
is in full force and effect on the Closing date; and (iii) payment of the amount
of any estimated fees and charges which shall accrue to Manager and its
Affiliates through the Closing date, which amounts cannot be calculated in full
prior to or at the Closing date. In the event Owner sells, leases, or otherwise
transfers or conveys an interest in the Hotel in compliance with the terms
hereof, and such transfer or conveyance results in a termination of the Owner


34

--------------------------------------------------------------------------------



Management Agreement, Manager and Owner agree that as a condition to closing on
such sale, lease, or other transfer, Owner shall be obligated (subject to any
Owner termination right in this Agreement) to assign its interest in this
Agreement to such permitted transferee, and such permitted transferee shall be
obligated to assume Owner’s rights and obligations in this Agreement, pursuant
to an assignment and assumption agreement reasonably acceptable to Manager. Upon
such assignment, this Agreement shall be amended to (i) refer to such permitted
transferee as “Owner” hereunder, (ii) remove any and all references to the Owner
Management Agreement, Owner and, if applicable Property Owner, and (iii)
otherwise amend any additional provision in this Agreement as may be necessary
to reflect the assignment to the permitted transferee and termination of the
Owner Management Agreement (including, by way of example, appropriate
modifications to Section 3.1, Article X and this Section 13.1).


ii.
Manager’s consent to the assignment, sale or other transfer of this Agreement by
Owner to a proposed transferee is subject to the conditions set forth in Section
13.1(b)(ii)(1) through (6) below all of which must be satisfied at or before the
date of closing of such assignment, sale or other transfer. Owner shall give
Manager at least ninety (90) days prior written notice of such assignment sale
or other transfer and shall provide (and cause, to the extent reasonably
requested by Manager, the transferee’s direct or indirect equity owners to
provide) Manager with all reasonably requested information regarding the
transferee, the transferee’s ownership structure and the proposed assignment,
sale or other transfer. Manager will have sixty (60) days from its receipt of
all reasonably requested information to consent or withhold Manager’s consent to
such assignment, sale or other transfer. Manager’s condition to consent are as
follows:



1.
The proposed transferee delivers to Manager an executed written instrument,
reasonably satisfactory in form and substance to Manager, expressly assuming and
agreeing to perform the terms and provisions of this Agreement;



2.
Owner is not in default of this Agreement or any other agreements with Manager
or its Affiliates;



3.
Owner or the proposed transferee pays all amounts due to Manager and its
Affiliates through the date of closing; of the transfer;



4.
Owner concludes, to Manager’s satisfaction, or provide adequate security for,
any suit, action or proceeding pending or threatened against Owner, Manager or
any Affiliate with respect to the Hotel which may result in liability on the
part of Manager or its Affiliates



5.
the proposed transferee meets Manager’s then-current requirements for
counterparties to our management agreements and is not, in any


35

--------------------------------------------------------------------------------



event, (1) an SDNBP or (2) a Competitor (as defined in the Franchise Agreement);


6.
the proposed transferee provides evidence that the insurance coverage, as
required by Article X, is in full force and effect on the closing date of such
transaction.



The voluntary or involuntary sale, assignment or transfer or other disposition,
or transfer by operation of law (other than by will or intestate succession) of
(a) any direct or indirect equity interest in Owner if, after such transaction,
25% or more of such direct or indirect equity interests in Owner will have
changed hands since the Effective Date, or (b) a controlling interest in Owner
(i.e. the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of Owner, whether through the
ownership of voting securities or by contract or otherwise), shall be deemed an
assignment, sale or other transfer of this Agreement pursuant to this Section
13.1(b)(ii) and shall be subject to the same rights of Manager. Owner from time
to time, upon written request of Manager, shall promptly furnish Manager with a
list of the names and addresses of the owners of the capital stock, partnership
interests or other proprietary interests in Owner, except that Owner shall not
be obligated to provide information about the individual owners of interest in
American Realty Capital Hospitality Trust, Inc., unless (i) such individual
owner owns a direct or indirect interest in American Realty Capital Hospitality
Trust, Inc. that equals or exceeds (in the aggregate) 10%, or (ii) such
individual owner otherwise owns a controlling direct or indirect interest in
American Realty Capital Hospitality Trust, Inc.


Notwithstanding the foregoing, neither any transfer of publicly traded stock nor
any public offering of equity ownership interests in Owner or by its parent
company or other owner of such party, or entity that itself or through its
ownership of legal or beneficial interests in one or more other entities holds
legal or beneficial interests or voting power in such an owner shall be deemed
to be an assignment, sale or other transfer under this Section 13.1.


c.
Except as set forth in the immediately following sentence, Manager shall not
assign this Agreement without the prior written consent of Owner.
Notwithstanding the foregoing, (1) Manager may, without Owner’s consent, assign
this Agreement to: (a) any Affiliate of Manager; (b) any entity which may become
an Affiliate as a result of a related and substantially concurrent transaction;
(c) any successor or assign of Manager which may result from any merger,
consolidation or reorganization involving Manager; or (d) a corporation or other
entity which shall acquire all or substantially all of the business and assets
of Manager, in each case to the extent such assignee has the ability to perform
its obligations under this Agreement to substantially same level as Manager; and
(2) Manager may assign any of its rights or obligations under this Agreement to
a hotel management company approved by Owner (“Sub-Manager”), pursuant to a
hotel management agreement (a “Sub-Management Agreement”). Upon any such
assignment made pursuant to Section


36

--------------------------------------------------------------------------------



13.1(c)(2) hereof, references herein to “Manager” shall be deemed to refer to
Sub-Manager except to the extent that such a reference does not make sense (the
parties’ intent being that although the Manager will remain ultimately
responsible hereunder, Sub-Manager will undertake as many of Manager’s
obligations and responsibilities as is feasible; Manager shall be the final
arbiter of whether a particular reference to Manager does not include
Sub-Manager).


ARTICLE XIV
TAXES


Section 14.1    Real Estate and Property Taxes. All real estate and ad valorem
property taxes, assessments and similar charges on or relating to the Hotel
during the term of this Agreement shall be paid by Owner, or Property Owner
before any fine, penalty or interest is added thereto or lien placed upon the
Hotel or this Agreement, unless payment thereof is, in good faith, being
contested and enforcement thereof is stayed. Manager’s responsibilities
specifically exclude the preparation, filing or contesting of these taxes.


Section 14.2    Tax Gross-Up. If any gross receipts, sales, use, excise or
similar tax that is based upon gross income, revenues or reimbursables
(collective a “Gross Receipts Tax”) is imposed upon Manager for the receipt of
any reimbursements (including payroll reimbursements or amounts paid in respect
of the Services) it receives from Owner under this Agreement, then Owner shall
also pay Manager an amount equal to such tax. If any Gross Receipts Tax is
imposed upon Manager for the receipt of any such reimbursements, the amount due
for such reimbursements will be such that the net amount retained by Manager,
after payment of such tax, equals the amount payable to Manager as if no Gross
Receipts Tax has been imposed. For the avoidance of doubt, (i) Owner shall not
be responsible for any gross-up described herein based on any Gross Receipts Tax
imposed on the Base Management Fee or Incentive Fee and (ii) Owner shall not be
responsible for Manager’s income tax, franchise capital based tax or similar tax
that is imposed upon Manager in connection with the payment to Manager of any
Base Management Fees or Incentive Fees pursuant to this Agreement.




ARTICLE XV
INDEMNIFICATION AND LIMITATION OF LIABILITY


Section 15.1    Indemnification and Limitation of Liability. Subject to
Subsections 15.2 and 15.3, Owner shall indemnify, defend and hold Manager
harmless from and against any and all claims, demands, actions (including
enforcement proceedings initiated by any government agency), penalties, suits
and liabilities (including the cost of defense, settlement, appeal, reasonable
attorneys’ fees and disbursements and any other amounts that Manager is required
to pay to third parties in connection with such matters, but excluding
consequential damages sustained by Manager) that may be alleged, filed or
imposed against Manager, or that Manager may incur, become responsible for or
pay out for any reason related to the ownership or operation of the Hotel;
provided, however, that in no event shall Owner’s indemnification obligations
under this Subsection 15.1 extend to (a) Manager’s Grossly Negligent or Willful
Acts or (b) an event of default by Manager under this

37

--------------------------------------------------------------------------------



Agreement beyond all applicable cure periods. Notwithstanding the foregoing,
without Owner’s prior approval, Manager shall not settle any employment-related
case in which the Owner would be required to make a settlement payment in excess
of $5,000.


Section 15.2    Manager’s Indemnification. Subject to Subsection 15.3, Manager
shall indemnify defend and hold harmless Owner from and against any and all
claims, demands, actions (including enforcement proceedings initiated by any
government agency), penalties, suits and liabilities (including the cost of
defense, settlement, appeal, reasonable attorneys’ fees and disbursements and
any other amounts that Owner is required to pay to third parties in connection
with such matters, but excluding consequential damages sustained by Owner) that
Owner may have alleged against it, incur, become responsible for or pay out by
reason or to the extent caused by (i) Manager’s Grossly Negligent or Willful
Acts or (ii) an event of default by Manager under this Agreement beyond all
applicable cure periods.


Section 15.3    Imputed Acts. For the purposes of this Agreement, including
Subsections 15.1 and 15.2, the act or omission of a Hotel employee who is not a
member of the Executive Staff of the Hotel, which act or omission is willful or
constitutes gross negligence on the part of such employee, shall not constitute
gross negligence or willful misconduct on the part of Manager unless Manager’s
Corporate Personnel, or a member of the Executive Staff of the Hotel, was
grossly negligent in employing, training, supervising or continuing the
employment of such employee. In no event shall the settlement by either in good
faith of any claim brought by a third party (including Hotel employees) in
connection with the ownership or operation of the Hotel be deemed to create any
presumption of the validity of the claim, nor shall any such settlement be
deemed to create any presumption that the acts or omissions giving rise to such
claim constituted Manager’s Grossly Negligent or Willful Acts or an event of
default by Manager under this Agreement beyond all applicable cure periods or a
breach of any of Manager’s warranties and representations under this Agreement.
Notwithstanding any contrary provision of this Article XV, Owner and Manager
mutually agree for the benefit of each other to look first to the appropriate
insurance coverages in effect pursuant to this Agreement in the event any claim
or liability occurs as a result of injury to person or damage to property,
regardless of the cause of such claim or liability.


Section 15.4 Indemnification Procedure. Upon the occurrence of an event giving
rise to indemnification, the party seeking indemnification shall notify the
other party hereto and provide the other party hereto with copies of any
documents reflecting the claim, damage, loss or expense. The party seeking
indemnification is entitled to engage such attorneys and other persons to defend
against the claim, damage, loss or expense, as it may choose subject to
reasonable approval of the party providing indemnification. The party providing
indemnification shall pay the reasonable charges and expenses of such attorneys
and other persons on a current basis within twenty (20) days of submission of
invoices or bills. If any claim, lawsuit or action (administrative or judicial)
is maintained against Manager, Owner or the Hotel due to allegations or actions
arising prior to the Term, Owner shall bear full and complete responsibility for
the defense of the Hotel, the Owner, the Manager, specifically including all
legal fees and necessary and attendant expenses for the vigorous defense and
representation of the interests of the Manager (for pre-trial, trial and
appellate proceedings), the Hotel and the Owner. Owner shall support and pay for
all legal fees and

38

--------------------------------------------------------------------------------



representations necessary to remove Manager from any claim, action
(administrative or judicial), or lawsuit covered by this provision.


Section 15.5    Definitions. For purposes of this Article XV:


a.
“Corporate Personnel” shall mean personnel from the corporate offices of Manager
and/or its Affiliates who perform activities in connection with the services
provided by Manager under this Agreement.



b.
“Executive Staff” shall mean the general manager and director of sales of the
Hotel.



c.
“Manager’s Grossly Negligent or Willful Acts” shall mean any gross negligence,
willful misconduct or fraud committed by Manager, its Affiliates, the Corporate
Personnel or any of the Executive Staff of the Hotel in the performance of
Manager’s duties under this Agreement.



Section 15.6    Survival. The provisions of this Article XV shall survive the
termination of this Agreement.


ARTICLE XVI
MISCELLANEOUS


Section 16.1    Severability. In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship to Manager or
Owner or constitute a substantial deviation from the general intent and purpose
of said parties as reflected in this Agreement.


The failure of either party to insist upon a strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
herein contained, shall not be construed as a waiver or as a relinquishment for
the future of such term, provision, option, right or remedy, but the same shall
continue and remain in full force and effect. No waiver by either party of any
term or provision hereof shall be deemed to have been made unless expressed in
writing and signed by such party.


Section 16.2    Agency. The relationship of Owner and Manager shall be that of
principal and agent. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between them or their successors in
interest. Neither party shall borrow money in the name of, or pledge the credit
of, the other. Manager’s agency established by this Agreement may not be
terminated by Owner except in accordance with the terms hereof. THIS AGREEMENT
IS FOR THE BENEFIT OF, ON THE ONE HAND, OWNER AND PROPERTY OWNER; AND, ON THE
OTHER HAND, MANAGER, AND SHALL NOT CREATE THIRD PARTY BENEFICIARY RIGHTS IN ANY
OTHER PERSON OR ENTITY EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.



39

--------------------------------------------------------------------------------



Section 16.3    Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Owner or Manager is required, such consent
or approval shall not be unreasonably withheld or delayed. Such consent or
approval shall be in writing only and shall be duly executed by an authorized
officer or agent of the party granting such consent or approval.


Section 16.4    Applicable Law. This Agreement shall be construed under, and
governed in accordance with, the laws of the state in which the Hotel is
located.


Section 16.5    Successors Bound. This Agreement shall be binding upon and inure
to the benefit of Owner, its successors and assigns, and shall be binding and
inure to the benefit of Manager and its permitted assigns.


Section 16.6    Arbitration. In the event a dispute should arise concerning the
interpretation or application of any of the provisions of this Agreement, the
parties agree the dispute shall be submitted to arbitration of the American
Arbitration Association except as modified by this Section 16.6. The Arbitration
Tribunal shall be formed of three (3) Arbitrators each of which shall have at
least ten (10) years’ experience in hotel operation, management or ownership,
one (1) to be appointed by each party and the third (3rd) to be appointed by the
American Arbitration Association. The arbitration shall take place in Dallas,
Texas and shall be conducted in the English language. The arbitration award
shall be final and binding upon the parties hereto and subject to no appeal, and
shall deal with the question of costs of arbitration and all matters related
thereto. Arbitration expenses shall not be an expense in determining Gross
Operating Profit. Judgment upon the award rendered may be entered into any court
having jurisdiction, or applications may be made to such court for an order of
enforcement.


Section 16.7    Incorporation of Recitals. The recitals set forth in the
preamble of this Agreement are hereby incorporated into this Agreement as if
fully set forth herein.


Section 16.8    Force Majeure. If act of God, acts of war, acts of terrorism,
civil disturbance, labor strikes, governmental action, including the revocation
of any material license or permit necessary for the operation contemplated in
this Agreement where such revocation is not due to Manager’s fault, or any other
causes beyond the control of Manager shall, in Manager’s reasonable opinion,
have a significant adverse effect upon the operations of the Hotel, then Manager
shall be entitled to terminate this Agreement with respect to the affected Hotel
or Hotels upon sixty (60) days’ written notice from the date of such event;
provided, however, such termination shall not be effective if the event giving
rise to the termination has been cured to the reasonable satisfaction of Manager
within such sixty (60) day period.


Section 16.9    Notices. Notices, statements and other communications to be
given under the terms of this Agreement shall be in writing and delivered by
hand against receipt or sent by certified or registered mail or by Federal
Express or other similar overnight mail service, return receipt requested:



40

--------------------------------------------------------------------------------



To Owner:


[______________________]
c/o American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Jonathan Mehlman


with a copy to:


American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Legal Department


To Manager:
    
American Realty Capital Hospitality Grace Portfolio, LLC
7930 Jones Branch Drive
Suite 1100
McLean, Virginia 22102
Attention: General Counsel
    
with copy to:


American Realty Capital
405 Park Avenue
New York, NY 10022
Attention: Legal Department


or at such other address as from time to time designated by the party receiving
the notice.


Section 16.10    Entire Agreement. This Agreement, together with other writings
signed by the parties expressly stated to be supplementing hereto and together
with any instruments to be executed and delivered pursuant to this Agreement,
constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto.


Section 16.11    Time. Time is of the essence with respect to this Agreement.


Section 16.12    Attorneys’ Fees. In the event of any litigation arising out of
this Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, attorneys’ fees.



41

--------------------------------------------------------------------------------



Section 16.13    Complimentary Rooms. Without Owner’s approval, (1)
complimentary rooms provided to the general managers at the Hotel in connection
with relocation shall not exceed sixty (60) days per relocation and (2)
complimentary rooms provided to other manager-level employees at the Hotel in
connection with relocation shall not exceed thirty (30) days per relocation.


Section 16.14    Subordination. This Agreement shall be subordinate to any
mortgage encumbering the Hotel, and Manager agrees to enter into a
lender-manager agreement with respect to the Hotel, which agreement shall
contain reasonable lender-manager provisions, including, without limitation,
Manager’s acknowledgment that its real estate interest in and to the Hotel, if
any, created by this Agreement is subordinate to any mortgage encumbering the
Hotel, including providing (a) any lender the right to terminate this Agreement
(or to cause the Owner to terminate this Agreement) upon an event of default
under any such mortgage financing and (b) any purchaser of the Hotel at a
foreclosure sale or deed-in-lieu of foreclosure (including the lender) with the
right to terminate this Agreement; provided, however, in no event will Manager
agree to subordinate or waive its right to receive fees, reimbursements or
indemnification payments under this Agreement arising prior to termination (but
(a) if this Agreement is terminated by the lender or such purchaser, Manager
shall not look to the lender for payment of such fees, reimbursements or
indemnification payments and Manager’s right to receive such fees,
reimbursements or indemnification payments shall be subordinated to the lender’s
rights and (b) if this Agreement is not terminated by the lender or such
purchaser, then such fees, reimbursements or indemnification payments shall be
payable by the lender or such purchaser).


Section 16.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


Section 16.16     Limitation on Remedies. ANYTHING HEREIN CONTAINED, AND
ANYTHING AT LAW OR IN EQUITY TO THE CONTRARY NOTWITHSTANDING, IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES (INCLUDING ANY EXPERT OR ARBITRATION PROCEEDING)
ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR IN ANY MANNER PERTAINING TO
THE HOTEL OR TO THE RELATIONSHIP OF THE PARTIES HEREUNDER, EACH PARTY HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASES ANY RIGHT, POWER OR
PRIVILEGE EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY HERETO ANY
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES (BUT
DOES NOT WAIVE THE RIGHT, POWER OR PRIVILEGE TO CLAIM OR RECOVER ACTUAL
DAMAGES), EACH PARTY ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN
PROVIDED, AND OTHER REMEDIES AT LAW AND IN EQUITY, SHALL IN ALL CIRCUMSTANCES BE
ADEQUATE (INCLUDING THE RIGHT TO RECOVER ACTUAL DAMAGES). THE FOREGOING WAIVER
AND RELEASE SHALL APPLY IN ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES
(INCLUDING ANY EXPERT OR ARBITRATION PROCEEDING) AND FOR ALL CAUSES OF ACTION OR
THEORIES OF LIABILITY, WHETHER FOR BREACH OF THIS AGREEMENT OR FOR VIOLATION OF
ANY OTHER DUTY OWING BY EITHER PARTY TO THE OTHER WHICH MAY IN ANY WAY RELATE

42

--------------------------------------------------------------------------------



TO MANAGER'S MANAGEMENT OR OPERATION OF THE HOTEL. BOTH PARTIES FURTHER
ACKNOWLEDGE THAT THEY ARE EXPERIENCED IN NEGOTIATING AGREEMENTS OF THIS SORT,
HAVE HAD THE ADVICE OF COUNSEL IN CONNECTION HEREWITH, AND HAVE BEEN ADVISED AS
TO, AND FULLY UNDERSTAND, THE NATURE OF THE WAIVERS CONTAINED IN THIS ARTICLE
16. Furthermore, if Manager breaches any agency duty, Owner shall not be
entitled to: (a) disgorgement, forfeiture or restitution of any compensation
paid by Owner to Manager; (b) disgorgement, forfeiture or restitution of any
benefit received by Manager in connection with any transaction on behalf of
Owner or the Hotel unless the monetary value of such benefit could have been
calculated and passed through to Owner in a commercially reasonable manner;
(c) divestiture of any financial or other interest held by Manager; or (d) any
relief that does not take into account the benefits received by Owner from the
services provided by Manager.


Section 16.17     Time Period for Claim. Except as otherwise prohibited or
limited by legal requirements, any failure, neglect or delay of a party to
assert any breach or violation of any legal or equitable right arising from or
in connection with this Agreement constitutes a waiver of such right and
precludes the exercise or enforcement of any legal or equitable remedy arising
from such breach or violation, unless written notice specifying such breach or
violation is provided to the other party within twenty-four (24) months after
the later of: (i) the date of such breach or violation; and (ii) the date of
discovery of the facts (or the date the facts could have been discovered, using
commercially reasonable diligence) giving rise to such breach or violation. Such
written notice shall not toll any applicable statute of limitations.


Section 16.18     Legal Proceedings. Notwithstanding anything in this Article
XVI to the contrary, the parties have the right to commence litigation or other
legal proceedings with respect to any claims solely relating to: (i) preserving
or protecting the proprietary information of Manager; (ii) emergency or
injunctive relief; or (iii) enforcement of the dispute resolution provisions of
this Agreement; or (iv) enforcement of the decision and/or award by any Expert
or arbitrator.


Section 16.19 Limitations on Fiduciary Duties.
(a)    The relationship between the parties is that of principal, in the case of
Owner, and agent, in the case of Manager. Nothing in this Agreement constitutes,
or be construed to constitute or create, a partnership, joint venture or lease
between Owner and Manager with respect to the Hotel.
(b)    This Agreement shall be interpreted in accordance with general principles
of contract interpretation without regard to the common law principles of agency
(except as expressly provided for in this Agreement), and shall establish and
create only duties and obligations enforceable against the parties. It is the
intent and desire of the parties that any liability between them shall be based
solely on principles of contract law and the express provisions of this
Agreement. To the extent any duties, fiduciary or otherwise, that exist or may
be implied for any reason whatsoever, including those resulting from the
relationship between the parties, and including all duties of loyalty, good
faith, fair dealing, care, full disclosure, or any other duty deemed to exist
under the common law principles of agency or otherwise, but specifically
excluding corporate

43

--------------------------------------------------------------------------------



personnel’s handling of Owner’s funds and the covenant of good faith and fair
dealing (unless the Agreement specifically states that a party may perform a
duty or obligation in that party’s sole discretion) (collectively, “Implied
Fiduciary Duties”), are inconsistent with, or would have the effect of
modifying, limiting or restricting, the express provisions of this Agreement,
the terms of this Agreement prevail.
(c)    For purposes of assessing Manager’s duties and obligations under this
Agreement, and subject to Section 16.19, the parties acknowledge that the terms
and provisions of this Agreement and the duties and obligations set out in this
Agreement are intended to satisfy any fiduciary duties which may exist between
the parties. The parties also hereby unconditionally and irrevocably waive and
release any right, power or privilege either may have to claim or receive from
the other party any punitive, exemplary, statutory, or treble damages or any
incidental or consequential damages with respect to any breach of the Implied
Fiduciary Duties. Furthermore, Owner specifically consents to all transactions
and conduct by Manager and its Affiliates described in this Agreement, including
those set out below, and waives any Implied Fiduciary Duties which Manager may
owe to Owner now, or which may arise in the future, in connection with such
transactions or conduct.
(i)    Except as provided in the Franchise Agreement, Manager and its Affiliates
may establish or engage in any business of any kind or participate in any
investment of any kind, whether using any of the proprietary information of
Manager, at any location, in Manager’s sole discretion. Furthermore, Manager and
its Affiliates may exercise such rights even though these businesses or
investments may directly or indirectly compete with the Hotel, with Owner or its
Affiliates, or with any other business or investment of Owner or its Affiliates.
(ii)    Subject to the provisions of this Agreement, Manager may elect to use
the services of its Affiliates in fulfilling its obligations under this
Agreement, as specifically described in this Agreement.
(iii)    Subject to the provisions of this Agreement, Manager and its Affiliates
may receive the fees, charges and reimbursements specifically described in this
Agreement in connection with the provision of its management services and its
Services to the Hotel and for other Managed Hotels.
(iv)    Subject to the provisions of this Agreement, Manager and its Affiliates
may receive the payments, fees, commissions and reimbursements from vendors in
connection with Manager’s purchasing services described in this Agreement for
the Hotel and for other Managed Hotels.
(v)    Subject to the provisions of this Agreement, Manager is permitted to use
the funds in the Hotel Accounts for the purposes described in this Agreement
(including payment to Manager or its Affiliates of all fees, charges and
reimbursements described in this Agreement) which expenditures may be in excess
of amounts described in the Annual Business Plan and which may be made in the
order of priority determined by Manager in its sole discretion.

44

--------------------------------------------------------------------------------



(vi)    Subject to the provisions of this Agreement, Manager is permitted to
institute, prosecute and settle the legal actions or proceedings in its name or
in the name of Owner as described in this Agreement, so long as the cost of such
legal action or proceeding does not exceed $25,000.
(vii)    Subject to the provisions of this Agreement, Manager has the right to
determine all hotel personnel policies, including transferring hotel personnel
of the Hotel to other properties owned, operated or licensed by Manager from
time to time.
(viii)    Subject to the provisions of this Agreement, Manager has the authority
to negotiate and make agreement with any labor unions and enter into or amend or
modify in any material respect any collective bargaining agreements with labor
unions in connection with the Hotel, as described in this Agreement.
Owner acknowledges and agrees that its consent to the transactions and conduct
by Manager described in this Agreement, including those specifically set out
above, and its waiver of any Implied Fiduciary Duties otherwise owed by Manager:
(A) has been obtained by Manager in good faith; (B) is made knowingly by Owner
based on its adequate informed judgment as a sophisticated party after seeking
the advice of competent and informed counsel; and (C) arises from the Owner’s
knowledge and understanding of the specific transactions and actions or
inactions of operators that are normal, customary, and reasonably expected in
the hotel industry generally, and also arises from those specific transactions
and action or inactions of Manager that are normal, customary and reasonably
expected by Owner under this Agreement (“Customary Actions”).
(d)    Owner and Manager acknowledge that: (i) during the Term changes in
applicable legal requirements regarding the law of agency, or other law
potentially affecting the rights of parties to a contract like the Agreement,
are likely to occur; and (ii) such changes may result in the customary actions
constituting conduct which may be interpreted as a violation of a fiduciary duty
owed by Manager to Owner. In such event, at the request of either party then
subject to any limitations in applicable legal requirements that would prohibit
such an action, the parties shall execute an amendment to this Agreement to
incorporate such conduct in the specific list of permitted transactions and
conduct of Manager set out above, it being the specific intent of the parties
that the express terms of this Agreement shall govern and control the rights,
duties and obligations of the parties throughout the Term. Further, nothing in
this Agreement is deemed to constitute a waiver or the right of either party to
object to a future change in applicable legal requirements as an ex post facto
law.
Section 16.20     Confidentiality. Except as provided below, all matters
disclosed in the negotiation of this Agreement and the matters set forth in this
Agreement are strictly confidential. Manager and its Affiliates may use
information obtained through the operation of the Hotel in the operation of
other hotels provided that such use is not to Owner’s material detriment. Owner
and Manager shall otherwise keep strictly confidential all information of a
proprietary or confidential nature about or belonging to either party or to any
Affiliate of either party to which the other party gains or has access by virtue
of the relationship between Owner and Manager. Except as disclosure may be
required to obtain the advice of professionals or consultants, or in furtherance
of a permitted or proposed assignment of this Agreement, or as may be required
by law or by the order of any

45

--------------------------------------------------------------------------------



government, regulatory authority or tribunal or otherwise to comply with legal
requirements (including reporting requirements applicable to public companies),
Owner and Manager shall make every effort to ensure that such information is not
disclosed to the press or to any other third person without the prior consent of
the other party. The obligations set forth in this Section 16.20 shall survive
any termination or expiration of this Agreement. In addition, nothing contained
in this Section 16.20 shall restrict the ability of Owner to disclose financial
or operating results for the Hotel to any Mortgagee or other lender providing
financing to the Hotel, to any investor in Owner or any of its Affiliates or any
potential purchaser of the Hotel.


Section 16.21 Environmental Matters.


A.    For purposes of this Section 16.21, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring, or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees, or employees of the Hotel.
B.    Regardless of whether or not a given hazardous material is permitted on
the Hotel premises under applicable environmental law, unless Owner’s advance
written consent has been received, Manager shall only bring on the premises such
hazardous materials as are needed in the normal course of business of the Hotel.


Section 16.22     Equity and Debt Offerings. Neither Owner nor Manager (as an
“issuing party”) shall make reference to the other party (the “non-issuing
party”) or any of its Affiliates in any prospectus, private placement
memorandum, offering, offering circular, or offering documentation related
thereto (collectively referred to as the “Prospectus”), issued by the issuing
party, unless the non-issuing party has received a copy of all such references.
In no event will the non-issuing party be deemed a participant or sponsor of the
offering described in any such Prospectus, nor will it have any responsibility
for the issuing party’s obligations in connection with such offering or for the
Prospectus, and the Prospectus shall affirmatively so state. The issuing party
shall not include any proprietary mark or proprietary materials of the
non-issuing party and shall not include a summary of this Agreement without
prior written consent of the non-issuing party. The Prospectus shall further
disclose that the non-issuing party has made no representations, warranties, or
guarantees whatsoever with respect to any of contents of or the materials
contained in the Prospectus or the Prospectus itself. The issuing party shall
only make use of any forecasts, annual plans or projections prepared in the
issuing party’s name (or the names of any of the issuing party’s Affiliates).
The issuing party shall indemnify, defend, and hold harmless the non-issuing
party and its Affiliates (and their respective directors, officers,
shareholders, employees and agents) from and against all loss, costs, liability,
and damage (including attorneys’ fees and expenses, and the cost of litigation)
arising out of any Prospectus or the offering described therein. Notwithstanding
any of the foregoing, Property Owner, its Affiliates, AR Capital, LLC, Realty
Capital Securities, LLC, or any lender making a loan secured by the Hotel
(individually and collectively, a “Disclosing Party”) may reference Manager as
the manager of the Hotel in any Prospectus, provided such

46

--------------------------------------------------------------------------------



Disclosing Party shall not disclose anything other than the name of the Manager
(without the use of any proprietary marks or materials) without the prior
written consent of Manager (not to be unreasonably withheld).


    
[Signatures appear on the following page]

47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.




WITNESS:                    OWNER:


[OWNER], a Delaware limited liability company




By:                        
Name:    
Title:    






[ONWER], a Delaware limited liability company




By:                        
Name:    
Title:    




WITNESS:                    MANAGER:


HOSPITALITY GRACE PORTFOLIO, LLC, a Delaware limited liability company




By:                        


Signature Page